Exhibit 10.1

Execution Copy

 

 

 

NEWSTAR FINANCIAL, INC.

 

 

$100,000,000

CREDIT FACILITY

$50,000,000 TERM NOTES

$50,000,000 REVOLVING NOTES

 

 

AMENDED AND RESTATED NOTE AGREEMENT

 

 

DATED AS OF AUGUST 31, 2010

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    26

1.03

   Accounting Terms    26

1.04

   Rounding    27

1.05

   References to Agreements and Laws    27

1.06

   Times of Day    27

ARTICLE II. THE LOANS

   27

2.01

   Loans    27

2.02

   Prepayments of Loans    29

2.03

   Expiration, Termination or Reduction of Commitments    30

2.04

   Fees    30

2.05

   Interest    32

2.06

   Payment Records    32

2.07

   Payments Generally    32

2.08

   Sharing of Payments    33

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   34

3.01

   Taxes    34

3.02

   Illegality    35

3.03

   Inability to Determine Rates    35

3.04

   Increased Cost and Reduced Return; Capital Adequacy    35

3.05

   Funding Losses    35

3.06

   Matters Applicable to all Requests for Compensation    36

3.07

   Survival    36

3.08

   Substitution of Holders    36

ARTICLE IV. CONDITIONS PRECEDENT

   37

4.01

   Conditions to Effectiveness of this Agreement and Initial Borrowing    37

4.02

   Conditions to all Borrowings    39

ARTICLE V. REPRESENTATIONS, WARRANTIES AND COVENANTS

   39

5.01

   Existence, Qualification and Power; Compliance with Laws    39

5.02

   Authorization; No Contravention    40

5.03

   No Consent or Other Action    40

5.04

   Binding Effect    40



--------------------------------------------------------------------------------

Table of Contents

continued

 

          Page

5.05

   Financial Statements; No Material Adverse Effect    40

5.06

   Litigation    40

5.07

   No Default    40

5.08

   Insurance    41

5.09

   Taxes    41

5.10

   ERISA Compliance    41

5.11

   Company Information; Subsidiaries, Etc.    41

5.12

   Purpose of Loans; Margin Regulations; Investment Company Act; Public Utility
Holding Company Act    42

5.13

   Disclosure    42

5.14

   Compliance with Laws    42

5.15

   Business and Location    42

5.16

   Financing Statement; Perfected Security Interest    43

5.17

   Title; Sufficiency; No Liens    43

5.18

   No Further Liens on Collateral    43

5.19

   Capitalization; Solvency    43

5.20

   Brokers and Financial Advisors    44

5.21

   Ownership of CLO Notes    44

ARTICLE VI. AFFIRMATIVE COVENANTS

   44

6.01

   Financial Statements    44

6.02

   Certificates; Other Information    45

6.03

   Notices    45

6.04

   Payment of Obligations    46

6.05

   Preservation of Existence, Etc.    46

6.06

   Maintenance of Insurance    46

6.07

   Compliance with Laws    46

6.08

   Books and Records    46

6.09

   Inspection Rights    47

6.10

   Banks and Payments    47

6.11

   Securities and Investments    48

6.12

   [Reserved]    48

6.13

   Use of Proceeds    48

6.14

   Certain Financial Covenants    48

 

- iii -



--------------------------------------------------------------------------------

Table of Contents

continued

 

          Page

6.15

   Certain Property Interests    49

ARTICLE VII. NEGATIVE COVENANTS

   49

7.01

   Indebtedness    49

7.02

   Liens    50

7.03

   Fundamental Changes    51

7.04

   Dispositions    52

7.05

   Restricted Payments    52

7.06

   Change in Nature of Business    53

7.07

   Transactions with Affiliates    54

7.08

   Burdensome Agreements    54

7.09

   Use of Proceeds    54

ARTICLE VIII. INTENTIONALLY OMITTED

   54

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

   54

9.01

   Events of Default    54

9.02

   Remedies Upon Event of Default    56

9.03

   Application of Funds    57

ARTICLE X. RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY

   58

10.01

   Right to Cure    58

10.02

   Power of Attorney    58

ARTICLE XI. ADMINISTRATIVE AGENT

   58

11.01

   Appointment and Authorization of Administrative Agent    58

11.02

   Delegation of Duties    59

11.03

   Liability of Administrative Agent    59

11.04

   Reliance by Administrative Agent    59

11.05

   Notice of Default    60

11.06

   Credit Decision; Disclosure of Information by Administrative Agent    60

11.07

   Indemnification of Administrative Agent    61

11.08

   Administrative Agent in its Individual Capacity    61

11.09

   Successor Administrative Agent    61

11.10

   Administrative Agent May File Proofs of Claim    62

11.11

   Collateral Matters    62

11.12

   Duties in the Case of Enforcement    63

ARTICLE XII. MISCELLANEOUS

   63

 

- iv -



--------------------------------------------------------------------------------

Table of Contents

continued

 

          Page

12.01

   Amendments, Etc.    63

12.02

   Notices and Other Communications; Facsimile Copies    64

12.03

   No Waiver; Cumulative Remedies    65

12.04

   Attorney Costs, Expenses and Taxes    65

12.05

   Indemnification by the Company    65

12.06

   Payments Set Aside    66

12.07

   Successors and Assigns    66

12.08

   Confidentiality    69

12.09

   Set-off    69

12.10

   Interest Rate Limitation    69

12.11

   Counterparts    70

12.12

   Integration    70

12.13

   Survival of Representations and Warranties    70

12.14

   Severability    70

12.15

   Tax Forms    70

12.16

   Governing Law; Consent to Jurisdiction    72

12.17

   Waiver of Right to Trial by Jury and Other Rights    73

12.18

   Time of the Essence    73

12.19

   ENTIRE AGREEMENT    73

 

- v -



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Certain Eligible CLO Notes

1.01B

   Certain Eligible Investment Vehicles

2.01

   Commitments

5.06

   Litigation

5.11(a)

   Legal names, Federal Taxpayer Identification Numbers, States of Formation,
Prior Legal Names and Mailing Addresses for the Note Parties

5.11(b)

   Mergers, etc.; Subsidiaries; Other Equity Investments

5.19(a)

   Capitalization

5.20

   Brokers and Financial Advisors

6.10

   Deposit Accounts

6.11

   Securities Accounts

7.01(c)

   Existing Indebtedness

7.02(b)

   Existing Liens

12.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

A

   Form of Notes

B

   Form of Assignment and Assumption

C

   Form of Financing Statement

D

   Filing Offices

E

   Form of Compliance Certificate

F

   Form of Restricted Payments Officer’s Certificate

G

   Form of Borrowing Base Certificate

H

   Form of Borrowing Notice

I

   Form of Subsidiary Guaranty

 

- vi -



--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE AGREEMENT

This AMENDED AND RESTATED NOTE AGREEMENT (this “Agreement”) is entered into as
of August 31, 2010, by and among NEWSTAR FINANCIAL, INC., a Delaware corporation
(the “Company”), THE HOLDERS FROM TIME TO TIME PARTY HERETO, and FORTRESS CREDIT
CORP., as Administrative Agent (as hereinafter defined).

WHEREAS, the Company, the Holders from time to time party thereto and the
Administrative Agent, were parties to that certain Note Agreement dated as of
January 5, 2010, as amended by that certain Amendment to Note Agreement dated as
of April 6, 2010 (as so amended, the “Original Note Agreement”), pursuant to
which (i) the Company requested that from time to time the holders party thereto
make revolving loans to the Company, and (ii) the holders indicated their
willingness to make such revolving loans, in each case on the terms and
conditions set forth therein;

WHEREAS, the parties hereto have agreed to amend and restate the terms and
provisions of the Original Note Agreement in their entirety on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2009 CLO Subsidiary” means NewStar Commercial Loan LLC 2009-1, a Delaware
limited liability company.

“30/360 Basis” means on the basis of a 360-day year consisting of 12 months of
30 days each.

“Actual/360 Basis” means on the basis of a 360-day year and charged on the basis
of actual days elapsed for any period for which interest is calculated.

“Adjusted Loan Amount” means, at any time of determination:

(i) with respect to any Obligor Loan other than an REO Loan, the product of
(a) the Outstanding Obligor Loan Balance of such Obligor Loan at such time
multiplied by (b) the Adjustment Percentage (expressed as a fraction) applicable
to such Obligor Loan at such time; and

(ii) with respect to any REO Loan at any time, the lesser of (a) the product of
(1) the Outstanding Obligor Loan Balance of such REO Loan (calculated in
accordance with clause (c) of the definition of “Outstanding Obligor Loan
Balance”) multiplied by (2) the Adjustment Percentage (expressed as a fraction)
applicable to such REO Loan at such time and (b) the book value of such REO
Loan, or if such REO Loan is no longer outstanding, the related REO Property
minus any reserves held by the REO Subsidiary or the Company reasonably
determined and reflected on such Person’s books at such time.

“Adjustment Percentage” means (a) with respect to any Real Estate Loan that is a
Non-Performing Loan (including without limitation, any REO Loan) or any
Structured Product, 60%, (b) with



--------------------------------------------------------------------------------

respect to any Real Estate Loan that is a Performing Loan, 75%, (c) with respect
to any Obligor Second Lien Loan, any Obligor Subordinated Loan or any other
Obligor Loan that does not constitute Obligor Senior Debt, 5% and (d) with
respect to any Obligor Loan that constitutes Obligor Senior Debt as of any date
of determination, the percentage set forth below opposite the Obligor Senior
Leverage Ratio applicable to such Obligor Loan as of the Measurement Date then
most recently ended:

 

Obligor Senior Leverage Ratio

   Percentage  

Less than 3.00 to 1.00

   100 % 

Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00

   90 % 

Greater than or equal to 4.00 to 1.00 but less than 5.50 to 1.00

   80 % 

Greater than or equal to 5.50 to 1.00 but less than 7.00 to 1.00

   65 % 

Greater than or equal to 7.00 to 1.00 but less than 9.00 to 1.00

   50 % 

Greater than or equal to 9.00 to 1.00 (or where the Obligor EBITDA for the
relevant period is negative)

   30 % 

Notwithstanding anything herein to the contrary, if at any time of determination
of the Borrowing Base, a Drawable Unencumbered Revolving Asset Excess exists, a
portion of the Eligible Drawable Unencumbered Revolving Assets equal in amount
to such Drawable Unencumbered Revolving Asset Excess shall be deemed to have an
Adjustment Percentage which is equal to the percentage set forth above which
would have applied thereto without giving effect to this sentence multiplied by
0.50 (the reduction to the Adjustment Percentage resulting from such
multiplication being the “Revolving Asset Haircut”).

“Administrative Agent” means Fortress Credit Corp., in its capacity as
contractual representative of the Holders to the extent and in the manner
provided in Article XI, or any successor in such capacity appointed pursuant to
Section 11.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Holders.

“Affiliate” means, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, including any Person that is
a manager, director or officer of, general partner in, or trustee of, the
specified Person, or (ii) any Person who, directly or indirectly, is the legal
or beneficial owner of or Controls 10% or more of any class of Capital Stock of
the specified Person.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and such Affiliates.

 

- 2 -



--------------------------------------------------------------------------------

“Aggregate Investment Vehicle Equity Amount” means, at any time of determination
thereof, the aggregate sum of the Investment Vehicle Equity Amount of all
Eligible Investment Vehicles.

“Agreement” means this Note Agreement.

“Amendment Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01.

“Applicable Margin” means 7.00%.

“Applicable Unused Fee Rate” means, as of any date of determination, (i) at all
times when the Total Outstandings are less than 50% of the aggregate
Commitments, a rate per annum equal to 4.0%, (ii) at all times when the Total
Outstandings are greater than or equal to 50% of the aggregate Commitments, but
are less than 75% of the aggregate Commitments, a rate per annum equal to 3.0%,
and (iii) at all times when the Total Outstandings are greater than or equal to
75% of the aggregate Commitments, a rate per annum equal to 2.0%.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form attached hereto as Exhibit B.

“Attorney Costs” means and includes, subject to any limits with respect thereto,
all reasonable and documented fees, out-of-pocket expenses and disbursements of
any law firm or other external counsel.

“Availability” means, at any date of determination thereof, the difference
between (a) the lesser of (i) the aggregate Commitments (without giving effect
to any reduction in the Term Commitments resulting from the funding of Term
Loans prior to such date) of all of the Holders at such time and (ii) the
Borrowing Base at such time and (b) the Total Outstandings at such time.

“Availability Period” means the period from and including the Amendment Closing
Date to (x) with respect to any Term Loan, the Draw Period Termination Date, and
(y) with respect to the Revolving Loans, the Maturity Date.

“Bankruptcy Code” means title II, United States Code.

“Borrowing Base” means, as of date of determination, an amount equal to the sum
of (a) the Unencumbered Asset Amount as of such date plus (b) the Aggregate
Investment Vehicle Equity Amount as of such date plus (c) the CLO Note Amount as
of such date plus (d) the CLO Manager Amount as of such date.

“Borrowing Base Certificate” means a certificate delivered by the Company,
substantially in the form of Exhibit G, certifying the amount of the Borrowing
Base as of the date set forth therein and showing in reasonable detail the
calculations used in determining the Availability Ratio, the Minimum Interest
Coverage, the Coverage Test and Consolidated Net Worth as of such date.

“Borrowing Base Deficiency” shall have the meaning assigned to such term in
Section 2.02(b).

“Borrowing Notice” means a notice of borrowing pursuant to Section 2.01(b),
which shall be substantially in the form of
Exhibit H.

“Business” means any financial services, including (i) the making, holding,
purchase and trading of direct or indirect investments, loans and other
extensions of credit, (ii) finance leasing, (iii) the purchase, sale and
brokerage of securities, shares and commodities, (iv) issuing shares, securities
and

 

- 3 -



--------------------------------------------------------------------------------

investment units, (v) buying and selling commodities, (vi) the management and
acquisition of loan and other debt portfolios, CLOs, CDOs and assets related to
any of the foregoing, (vii) the arrangement and syndication of loan facilities,
in each case as conducted by the Company and its Subsidiaries from time to time
and (viii) any other business involving the origination, management or servicing
of loans or credit-related investment products or business lines ancillary to
any of the foregoing that are not otherwise specifically mentioned in the
foregoing clauses (i) through (vii).

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday and on which banks are not required or permitted by law or other
governmental action to close (i) in New York, New York, and (ii) in the case of
a Business Day which relates to the LIBO Rate, in London, England.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
trust certificates, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust or equivalent entity, whether voting or non-voting, and any warrant or
other option to purchase any of the above.

“Cash” means Money or a credit balance in a Deposit Account.

“Cash Equivalents” means, as of any date of determination (i) marketable
securities issued or fully guaranteed or insured by the United States federal
government or any agency thereof, (ii) certificates of deposit, eurodollar time
deposits, overnight bank deposits and bankers’ acceptances of any commercial
bank organized under the laws of the United States, any state thereof, the
District of Columbia, any foreign bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, are
rated at least “A-1” by Standard & Poor’s Ratings Group (“S&P”) or “P-1” by
Moody’s Investors Service, Inc. (“Moody’s”), (iii) commercial paper of an issuer
rated at least “A-1” by S&P or “P-1” by Moody’s, (iv) repurchase obligations
rated at least “A-1” by S&P or “P-1” by Moody’s, (v) any negotiable instruments
or securities or other investments subject to the satisfaction of at least an
“A-1” rating by S&P or a “P-1” rating by Moody’s, and (vi) shares of any money
market fund that (a) has net assets whose Dollar equivalent exceeds
$500,000,000, and (b) is rated at least “AAAm” or “AAAm-G” by S&P or “Aaa” by
Moody’s.

“CDOs” means securitized interests in a pool of assets consisting of loans or
other debt instruments, which interests are commonly referred to as
“collateralized debt obligations”.

“CDO Subsidiary” means a Subsidiary that (a) is engaged as its sole business in
issuing CDOs, or (b) is engaged as its sole business in acting as a trust
depositor in connection with CDOs.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) Permitted Holders, and
(ii) any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 40% or more of the equity
securities of the Company entitled to vote for

 

- 4 -



--------------------------------------------------------------------------------

members of the board of directors or equivalent governing body of the Company on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months commencing after the Closing
Date, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or by Permitted Holders holding 51% or more of the
voting Capital Stock of the Company, or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c) any Person or two or more Persons (other than Permitted Holders) acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 40% or more of the combined voting power of such securities.

“Citigroup Demand Note” means that certain demand note dated as of November 19,
2008 by and among the Company, as obligor, and NewStar Warehouse Funding 2005
LLC, as holder, as the same has been and may hereafter be amended from time to
time.

“Citigroup Facility” means collectively (i) that certain Amended and Restated
Sale and Servicing Agreement dated as of November 19, 2008 by and among the
Company, as servicer and as seller, NewStar Warehouse Funding 2005 LLC, as
purchaser, and Lyon Financial d/b/a U.S. Bank Portfolio Services, as backup
servicer, (ii) that certain Amended and Restated Indenture dated as of
November 19, 2008 by and between NewStar Warehouse Funding 2005 LLC, as issuer,
and U.S. Bank National Association, as indenture trustee and custodian, and
(iii) that certain Note Purchase Agreement dated as of November 19, 2008 by and
among NewStar Warehouse Funding 2005 LLC, as issuer, the Company, as seller and
servicer, the liquidity banks and investors party thereto, and Citibank, N.A.,
as successor note purchaser agent, together with any other documents executed in
connection the foregoing, as each has been and may hereafter be amended from
time to time.

“CLO Manager” means any Person (other than a natural person) which manages,
advises, services or administers a Fund, the Capital Stock of which is the
subject of a first priority perfected security interest in favor of the
Administrative Agent.

“CLO Manager Amount” means, with respect to any CLO Manager acquired by the
Company or any Subsidiary Guarantor after the Amendment Closing Date from a
Person who is not an Affiliate of the Company or any Subsidiary Guarantor, an
amount equal to (i) on any date during the period commencing on the date of
acquisition of such CLO Manager and ending on the earlier of the Maturity Date
and the date immediately prior to the first anniversary of such date of
acquisition, 50.0% of the CLO Manager

 

- 5 -



--------------------------------------------------------------------------------

Purchase Price; (ii) on any date during the period commencing on the first
anniversary of the date of acquisition of such CLO Manager and ending on the
earlier of the Maturity Date and the date immediately prior to the second
anniversary of such date of acquisition, 37.5% of the CLO Manager Purchase
Price; (iii) on any date during the period commencing on the second anniversary
of the date of acquisition of such CLO Manager and ending on the earlier of the
Maturity Date and the date immediately prior to the third anniversary of such
date of acquisition, 25% of the CLO Manager Purchase Price; and (iv) thereafter,
12.5% of the CLO Manager Purchase Price; provided that the aggregate CLO Manager
Amount for all CLO Managers shall at no time exceed $10,000,000.

“CLO Manager Purchase Price” means, with respect to any CLO Manager acquired by
the Company or any Subsidiary Guarantor after the Amendment Closing Date, the
purchase price paid in cash (whether paid upon the consummation of the
acquisition or thereafter pursuant to earn-out or other deferred payment
arrangements) by the Company or such Subsidiary Guarantor, as the case may be,
to parties that are not Affiliates for such CLO Manager.

“CLO Note” means a note issued by a CLO Subsidiary to the Company or to the
NewStar Collateral Subsidiary.

“CLO Note Amount” means, as of any date of determination, the product of (a) the
aggregate outstanding principal balance of all Eligible CLO Notes as of the
Measurement Date ending on or most recently ended prior to such date multiplied
by (b) 0.25.

“CLOs” means securitized interests in a pool of loans, which interests are
commonly referred to as “collateralized loan obligations”.

“CLO Subsidiary” means any Subsidiary (a) that is engaged as its sole business
in issuing CLOs, or (b) that is engaged as its sole business in acting as a
trust depositor in connection with CLOs.

“Closing Date” means January 5, 2010.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning specified in the Security Agreement; provided that
the term Collateral shall not include any of the Excluded Collateral. For
avoidance of doubt, any property constituting Collateral that is sold,
transferred or otherwise disposed of in accordance with Section 7.04 shall
automatically cease to constitute Collateral upon the consummation of such sale,
transfer or other disposition.

“Collateral Availability” means, at any date of determination thereof, the
difference between (a) the Borrowing Base at such time, and (b) the Total
Outstandings at such time.

“Collateral Revenues” means, with respect to any Collateral, all interest,
income, dividends, distributions, rents, revenues, profits and earnings thereon
or other monies or revenues derived therefrom, including all moneys which may
become payable or received under any policy insuring the Collateral or otherwise
required to be maintained under the Note Documents (including any return of
unearned premiums).

“Commitment” with respect to any Holder, such Holder’s Revolving Commitment
and/or Term Commitment, as applicable.

“Commitments Excess” has the meaning specified in Section 2.02(b).

“Commitment Termination Fee” means, as of any date of determination, the fee
payable pursuant

 

- 6 -



--------------------------------------------------------------------------------

to Section 2.04(d) in connection with the events described therein, in an amount
equal to:

(a) in the case of the optional or required termination of the Term Commitments
under Section 2.03(c) or Section 2.02(b)(ii) during the period commencing on the
Amendment Closing Date and ending on the Draw Period Termination Date, the Term
Loan Make-Whole Amount;

(b) in the case of the optional or required termination of the Revolving
Commitments under Section 2.03(c) or Section 2.02(b)(ii), the product of (x) the
aggregate Revolving Loan Commitments as of the date of such termination and
(y) (i) in the case of any such termination made during the period commencing on
the Amendment Closing Date and ending on the Business Day immediately preceding
the first anniversary of the Amendment Closing Date, 3%, (ii) in the case of any
such termination made during the period commencing on the first anniversary of
the Amendment Closing Date and ending on the Business Day immediately preceding
the second anniversary of the Amendment Closing Date, 2%, and (iii) in the case
of any such termination made at any time thereafter, 1%;

(c) in the case of the Commitment Termination Fee due pursuant to
Section 2.04(d)(ii), the Term Loan Make-Whole Amount; and

(d) in the case of the Commitment Termination Fee due pursuant to
Section 2.04(d)(iii), (1) in the case of any such prepayment made during the
period commencing on the Amendment Closing Date and ending on the Business Day
immediately preceding the second anniversary of the Amendment Closing Date and
applied to prepay Term Loans, the Term Loan Make-Whole Amount, and (2) in the
case of any such prepayment made at any time thereafter, an amount equal to the
product of (x) the amount of the Term Loans so prepaid and (y) (i) in the case
of any such prepayment made during the period commencing on the second
anniversary of the Amendment Closing Date and ending on the Business Day
immediately preceding the third anniversary of the Amendment Closing Date, 2%,
and (ii) in the case of any such prepayment made at any time thereafter, 1%.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” has the meaning specified in Section 6.02(a).

“Concentration Account” has the meaning specified in Section 6.10.

“Conflict” or “Conflicting” means, with respect to any Contractual Obligation,
Organizational Document, Requirement of Law, Consent or Other Action or any
other item, any conflict with, breach of or default under, or any triggering of
any remedial rights, benefits, or obligations under or in connection with, the
terms of such item.

“Consent(s) and/or Other Action” means any consent, authorization, Judgment,
directive, approval, license, certificate, registration, permit, exemption,
filing, notice, declaration or other action by, with or to any Person.

“Consolidated Net Worth” means, as to any Person as of any date of
determination, the amount which would be included under stockholders’ equity on
a consolidated balance sheet of such Person determined on a consolidated basis
in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the

 

- 7 -



--------------------------------------------------------------------------------

direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise, and the terms “Controlling”
and “Controlled” shall have meanings correlative thereto.

“Control Collateral” means all Collateral with respect to which a security
interest may be perfected by the secured party’s obtaining “control” of such
collateral within the meaning of the UCC.

“Corporate Loan Workout Subsidiary” means any wholly-owned Workout Subsidiary of
the Company which is not a Real Estate Loan Workout Subsidiary, provided that
the assets of such Workout Subsidiary are pledged to secure an Unencumbered
Asset.

“Coverage Test” has the meaning specified in Section 6.14(b).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money) and surety, appeal, customs or performance
bonds;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property; and

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or

 

- 8 -



--------------------------------------------------------------------------------

both, would be an Event of Default.

“Default Rate” means, as of any date of determination, a rate per annum equal to
the sum of the Interest Rate in effect as of such date plus 3.00%.

“Deposit Account” shall have the meaning accorded to such term in the UCC.

“Deposit Account Control Agreement” means, with respect to any Deposit Account,
any control agreement or other similar agreement between each applicable
depositary bank, the applicable Note Party and the Administrative Agent, as the
Administrative Agent shall deem necessary in its reasonable discretion, in form
and substance reasonably acceptable to the Administrative Agent, providing for
such depositary bank’s agreement to comply with the instructions of the
Administrative Agent with respect to such Deposit Account without the further
consent of, or notice to, the Company, which instructions shall be delivered by
the Administrative Agent only so long as an Event of Default shall have occurred
and be continuing.

“Disposition” or “Dispose” means, with respect to any property, assets,
obligations or other items, the sale, assignment, conveyance, transfer, license,
lease, gift, abandonment or other disposition (including any sale and leaseback
transaction) thereof by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided that cash payments made by
such Person in satisfaction of payment obligations for reasonable and customary
costs and expenses incurred in the ordinary course of business and in connection
with maintaining its business operations shall not constitute a “Disposition”.

“Disqualified Capital Stock” means, with respect to any Person as of any date of
determination, any class or series of Capital Stock of such Person that, by its
terms or otherwise, (a) is required to be redeemed or repurchased or is
redeemable or subject to repurchase at the option of any holder or holders of
such class or series of Capital Stock (whether pursuant to any sinking fund
obligation, or upon the occurrence of specified events, or otherwise) at any
time on or prior to the date which is 180 days after the Scheduled Maturity
Date, or (b) is convertible into or exchangeable at the option of the holder or
holders thereof for (whether upon the occurrence of specified events or
otherwise) either Capital Stock of the type referred to in the preceding clause
(a) or any Indebtedness; provided that the foregoing shall not be construed to
prohibit rights to receive dividends and distributions in preference to those
paid on any other class of Capital Stock of such Person. Notwithstanding the
foregoing, any Capital Stock that would otherwise constitute Disqualified
Capital Stock solely because the holders of such Capital Stock have the right to
require such Person to repurchase such Capital Stock upon the occurrence of a
Change of Control will not constitute Disqualified Capital Stock if the terms of
such Capital Stock provided that such Person may not repurchase or redeem any
such Capital Stock pursuant to such provisions prior to the termination of the
Commitments and the payment in full of all Obligations.

“Dollar” and “$” mean lawful money of the United States.

“Drawable Unencumbered Revolving Asset” means any Unencumbered Revolving Asset
other than (a) any Unencumbered Revolving Asset with respect to which the
commitment has been fully funded or (b) any Unencumbered Revolving Asset with
respect to which the applicable lender has no obligation to lend as a result of
the existence of an event of default under the applicable Obligor Loan
Documents.

“Drawable Unencumbered Revolving Asset Excess” means, at any time of
determination thereof, the difference (only if positive) between (a) the
aggregate Outstanding Obligor Loan Balance of Eligible Drawable Unencumbered
Revolving Assets at such time (excluding Drawable Unencumbered Revolving Assets
consisting of (i) all amounts drawn prior to the Closing Date under Obligor
Delayed Draw Term Loans, and (ii) amounts drawn after the Closing Date under
Obligor Delayed Draw Term Loans up to an

 

- 9 -



--------------------------------------------------------------------------------

aggregate amount not to exceed $4,000,000) and (b) the Drawable Unencumbered
Revolving Asset Threshold at such time.

“Drawable Unencumbered Revolving Asset Threshold” means, as of any date of
determination, the greater of (a) the product of (i) 0.20 multiplied by (ii) the
Borrowing Base (calculated solely for purposes of this definition without giving
effect to the Revolving Asset Haircut) as of the Measurement Date ending on or
most recently ended prior to such date, and (b) (i) $10,000,000, if the
Borrowing Base is less than $40,000,000, or (ii) $15,000,000, if the Borrowing
Base is equal to or greater than $40,000,000.

“Draw Period” means the period commencing on the Amendment Closing Date and
ending on the Draw Period Termination Date.

“Draw Period Termination Date” means the earlier of (a) the date on which the
Term Loans are fully drawn and (b) November 29, 2010.

“Eligible CLO Note” means (i) any CLO Note that is listed on Schedule 1.01A
hereto, (ii) any CLO Note purchased by the Company or a Subsidiary Guarantor
after the date hereof that was issued by a CLO Subsidiary that issued any CLO
Note listed on Schedule 1.01A hereto, and (iii) any other CLO Note issued after
the date hereof by a CLO Subsidiary formed after the date hereof so long as
(a) the structure and capitalization of such CLO Note and the related CLO
Subsidiary are substantially similar to, or not otherwise less favorable to the
holder than, those CLO Notes listed on Schedule 1.01A or (b) such CLO Note has
been approved in writing by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed; provided that in each case of
clauses (i), (ii) and (iii), such CLO Note satisfies the General Eligibility
Criteria.

“Eligible Drawable Unencumbered Revolving Asset” means any Drawable Unencumbered
Revolving Asset that satisfies the General Eligibility Criteria and is held by
the NewStar Collateral Subsidiary.

“Eligible Holder” means (i) an Affiliate or Fund Affiliate of a Holder; (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, respectively, and having total assets in excess of $500,000,000;
(iii) a savings and loan association or savings bank organized under the laws of
the United States or any State thereof, and having total assets in excess of
$500,000,000; (iv) a finance company, insurance company or other financial
institution (whether a corporation, partnership, trust or other entity) that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$500,000,000; (v) a Fund, and (vi) any other Person approved by the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 12.07, the Company, each
such approval not to be unreasonably withheld or delayed, subject to the terms
of Section 12.07 hereof.

“Eligible Investment Vehicle” means an Investment Vehicle that satisfies the
following criteria:

(i) in the case of an Investment Vehicle existing on the date hereof, such
Investment Vehicle is listed on Schedule 1.01B, provided that such Schedule
1.01B shall be automatically amended to add NewStar Warehouse Funding 2005 LLC,
in each case without further action on the part of any party if (a) the Company
delivers, or causes to be delivered, to the Administrative Agent all consents
and other documentation reasonably required to grant to the Administrative
Agent, and to permit the grant of, a first priority perfected security interest
in 100% of the Capital Stock of NewStar Warehouse Funding 2005 LLC, and
(b) NewStar Warehouse Funding 2005 LLC otherwise satisfies the conditions set
forth in clauses (iii), (iv) and (v) of this definition;

 

- 10 -



--------------------------------------------------------------------------------

(ii) in the case of an Investment Vehicle not existing on the date hereof, the
structure and capitalization of such Investment Vehicle are substantially
similar to, or not otherwise less favorable to a pledgee of the Capital Stock of
such Investment Vehicle than, the Investment Vehicles listed on Schedule 1.01B;

(iii) 100% of the Capital Stock of such Investment Vehicle is owned by the
Company or a Subsidiary Guarantor, free and clear of all Liens and other claims,
other than the security interest of the Administrative Agent, and the
Administrative Agent has a first priority perfected security interest in all of
such Capital Stock;

(iv) such Investment Vehicle has no material liabilities, other than the
Indebtedness included in the calculation of “Investment Vehicle Debt” for such
Investment Vehicle, Indebtedness permitted pursuant to Section 7.01(m) hereof,
and customary fees, indemnity obligations and similar liabilities incurred in
the ordinary course of its financing operations; and

(v) such Investment Vehicle is not a CDO Subsidiary or CLO Subsidiary;

provided that an entity shall be deemed to be an “Eligible Investment Vehicle”
only if and for so long as (i) it has Indebtedness outstanding, or has been
formed for the purpose of incurring Indebtedness, in each case related to CLOs,
CDOs, warehouse lending or borrowing facilities or similar securitization
transactions that is held or to be held by parties that are not Affiliates, or
(ii) it is a securitization vehicle which issues or acquires debt held or to be
held by a third party purchaser.

“Eligible Unencumbered Asset” means any Unencumbered Asset that satisfies the
General Eligibility Criteria and is held by the NewStar Collateral Subsidiary or
an REO Subsidiary that is a Subsidiary Guarantor.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Collateral” means (i) any rights under Capital Leases, documents
evidencing purchase money financing transactions and any equipment financed
under any of the foregoing, to the extent (A) such Capital Leases and documents
evidencing purchase money financing transactions are permitted under
Section 7.01(g) hereof and (B) the creation of a security interest therein in
favor of the

 

- 11 -



--------------------------------------------------------------------------------

Administrative Agent would Conflict with the terms of such Capital Lease or
documents and such prohibition is not rendered ineffective under Article 9 of
the UCC or other applicable law, (ii) rights of any Person under licenses and
Contractual Obligations, in each case to the extent (and only to the extent
that) and for so long as the grant of a security interest therein would Conflict
with such Contractual Obligation or Requirement of Law, except, if and to the
extent the terms of any such Contractual Obligation or other document
prohibiting such grant of a security interest is ineffective under Article 9 of
the UCC or other applicable law or if such Conflict is waived or otherwise
consented to by the related counterparty or the waiver of such Conflict does not
require the consent of any party other than the Company or an Affiliate thereof,
(iii) any Deposit Account not required pursuant to Section 6.10 to be subject to
the Administrative Agent’s control, (iv) any Securities Account not required
pursuant to Section 6.11 to be subject to the Administrative Agent’s control,
and (v) any other assets not excluded in clauses (i)-(iv) above which have a
book value of less than $1,000,000 in the aggregate and are identified in
writing from time to time by the Company or a Subsidiary Guarantor to the
Administrative Agent as being Excluded Collateral pursuant to this clause (v);
provided that the term “Excluded Collateral” shall not include any dividend,
income or other distribution arising from any Excluded Collateral or any
Proceeds received by the Company with respect to the Company’s rights or
interests in such Excluded Collateral.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Filing Collateral” means all Collateral with respect to which a security
interest may be perfected by the filing of financing statements under the UCC.

“Filing Offices” means the filing offices listed on Exhibit D attached hereto.

“Financing Statement” means the UCC financing statement naming the Company, as
debtor, and the Administrative Agent, for the benefit of Holders, as secured
party, and describing the Collateral as the collateral.

“Foreign Holder” has the meaning specified in Section 12.15(a)(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto performing similar functions.

“Fund Affiliate” means, with respect to any Holder that is a fund that invests
in commercial loans, any other fund that invests in commercial loans and is
advised or managed by such Holder or an Affiliate of such Holder or by the same
investment advisor as such Holder or by an Affiliate of such investment advisor.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or

 

- 12 -



--------------------------------------------------------------------------------

such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

“General Eligibility Criteria” means, as of any relevant date of determination,
a CLO Note or Unencumbered Asset:

(a) (i) in which, to secure the Obligations, whether contingent or otherwise,
the Administrative Agent has a first priority perfected security interest, or
(ii) which is a CLO Note that was held by 2009 CLO Subsidiary as of the
Amendment Closing Date and is held by 2009 CLO Subsidiary on such relevant date
of determination and the Administrative Agent has a first priority perfected
security interest in 100% of the Capital Stock in 2009 CLO Subsidiary;

(b) which is not subject to any right of recoupment or set-off;

(c) which is denominated in Dollars;

(d) which is not “margin stock” as defined in Regulation U of the Federal
Reserve Board;

(e) which is not subject to any security interest or Lien, any participation
interest, or any other claim other than Liens in favor of the Administrative
Agent for the benefit of the Holders and Customary Permitted Liens;

(f) which, (i) in the case of any CLO Note pledged to the Administrative Agent
as of the Amendment Closing Date, is listed on Exhibit “C” to the Security
Agreement and (ii) in the case of any CLO Note pledged to the Administrative
Agent after the Amendment Closing Date, (A) is listed on a supplement to such
Schedule delivered to the Administrative Agent in accordance with the terms of
the Security Agreement and (B) in the case of any CLO Note issued by any CLO
Subsidiary formed after the Amendment Closing Date, unless the Administrative
Agent has consented to it being certificated (such consent not to be
unreasonably withheld), is held through the Depository Trust Corporation by a
securities intermediary and credited to a Securities Account that is subject to
a Securities Account Control Agreement; and

(g) in the case of an Unencumbered Asset that is an REO Loan, the Administrative
Agent has a first priority perfected security interest in the Capital Stock and
Equity Rights in the REO Subsidiary that owns such REO Loan.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government.

“Grant” or “Grants” or “Granting” shall include to grant, assign, pledge,
transfer, convey, set over and dispose.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement.

“Holder” means a Revolving Holder or Term Holder, as applicable.

 

- 13 -



--------------------------------------------------------------------------------

“Incur” means, with respect to any Indebtedness, to directly or indirectly
create, incur, issue, assume or guaranty, or otherwise become directly or
indirectly liable (contingently or otherwise) with respect to, such
Indebtedness, and the terms “Incurred” and “Incurrence” shall have meanings
correlative thereto; provided, that the assumption by the Company or any of its
Subsidiaries (such Person, the “Assuming Party”) of Indebtedness owing to
another Person by the Company or any Subsidiary shall not constitute an
additional Incurrence of Indebtedness by the Assuming Party for purposes of
calculating compliance with Section 7.01.

“Indebtedness” means, as applied to any Person, (i) all indebtedness for
borrowed money, including senior and subordinated indebtedness and corporate
debt and any working capital, liquidity or subscription agreement facilities,
(ii) all notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iii) any obligation
owed for all or any part of the deferred purchase price of property or services,
which purchase price is (a) due more than six months from the date of Incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, (iv) all Capital Lease obligations and the present value of
all future rental payments under all synthetic leases, (v) obligations under any
traditional repurchase agreement financings and (vi) all Guaranty Obligations.

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

“Indemnitees” has the meaning set forth in Section 12.05.

“Insurance Requirements” means the insurance requirements set forth in
Section 6.06.

“Interest Accrual Period” means, with respect to any Loan, (i) in the case of
the initial such Interest Accrual Period, the period commencing on the date of
the making of such Loan and ending on the last Business Day of the first
calendar month ending thereafter, and (ii) in the case of any subsequent such
Interest Accrual Period, the period commencing on the last day of the
immediately preceding Interest Accrual Period with respect to such Loan and
ending on the last Business Day of the first calendar month ending thereafter.

“Interest Rate” means, for any day, a rate per annum equal to the sum of (i) the
greater of (a) the LIBO Rate and (b) 1.50% plus (ii) the Applicable Margin in
effect on such day; provided that upon written notice from the Administrative
Agent, at the direction of the Required Holders after the occurrence and during
the continuance of an Event of Default, the Interest Rate shall be the Default
Rate and further provided that no such written notice shall be required and such
Default Rate shall be imposed automatically upon the occurrence of an Event of
Default under Section 9.01(g).

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock or other securities of another Person, (ii) a loan,
advance or capital contribution to, or purchase or other acquisition of any
other Indebtedness of or equity participation or interest in, another Person,
including any partnership or Investment Vehicle interest in such other Person or
(iii) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Investment Vehicle” means a CDO Subsidiary, CLO Subsidiary, Warehouse
Subsidiary or any

 

- 14 -



--------------------------------------------------------------------------------

other limited liability company, limited partnership, or other entity created or
acquired by the Company for the purpose of engaging in issuing CDOs or CLOs, in
providing “warehouse” lending or borrowing facilities, or engaging in similar
securitization transactions.

“Investment Vehicle Debt” means, as at any date of determination thereof, (a) so
long as no party has any recourse to the Company in respect of any Indebtedness
of an Eligible Investment Vehicle, the outstanding principal balance of all
Indebtedness of such Eligible Investment Vehicle as of such date, and (b) if a
third party has total or partial recourse to the Company in respect of any
Indebtedness of an Eligible Investment Vehicle, the sum of (i) the outstanding
principal balance of all Indebtedness of such Eligible Investment Vehicle as of
such date plus (ii) the Liquidated Recourse Amount as of such date; provided
that all Indebtedness permitted by Section 7.01(m) hereof shall be excluded from
the calculation of Investment Vehicle Debt.

“Investment Vehicle Equity Amount” means, as at any date of determination, with
respect to each Eligible Investment Vehicle, the product of (i) 0.25 multiplied
by (ii) the difference between (A) the Adjusted Loan Amount of all Obligor Loans
held by such Eligible Investment Vehicle as of the Measurement Date ending on or
most recently ended prior to such date and (B) the difference between (1) the
Investment Vehicle Debt of such Eligible Investment Vehicle as of the
Measurement Date ending on or most recently ended prior to such date and (2) the
Principal Cash of each Eligible Investment Vehicle as of such date, provided
that (a) so long as no party has any recourse to the Company in respect of any
Indebtedness of an Eligible Investment Vehicle, the Investment Vehicle Equity
Amount with respect to such Eligible Investment Vehicle shall not be an amount
less than zero, and (b) with respect to any Investment Vehicle Debt as to which
a third party has total or partial recourse to the Company, the Investment
Vehicle Equity Amount with respect to such Eligible Investment Vehicle may be
less than zero, but the amount by which such Investment Vehicle Equity Amount
may be less than zero shall not exceed the Liquidated Recourse Amount in respect
of such Investment Vehicle Debt.

“IRS” means the United States Internal Revenue Service.

“Judgment” means any judgment, order, writ, decision, decree, award or
injunction of any Governmental Authority.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LIBO Rate” means, for any Interest Accrual Period with respect to any Loan, the
rate per annum (rounded upward, if necessary, to the nearest 1/100 of 1%) equal
to the rate published by Bloomberg (or, if such rate is not available as
published by Reuters) as one-month LIBOR on the date which is two Business Days
prior to the first day of such Interest Accrual Period or, if such rate shall
not be so quoted, the rate per annum at which (as determined by the
Administrative Agent) Wells Fargo Bank, National Association is offered Dollar
deposits at or about 11:00 A.M., London time, on such date by prime banks in the
interbank eurodollar market for delivery on such day for a period of one month
and in an amount comparable to the amount of such Loan. In the event that such
rate does not appear or is not quoted as provided above, the LIBO Rate for the
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying one-month LIBOR as selected
by an agreement between the Company and the Administrative Agent. The LIBO Rate
for any Loan with an initial Interest Accrual Period that is less than a full
calendar month in duration shall be calculated on the basis of the one-month
LIBOR in effect on the date which is two Business Days prior to the requested

 

- 15 -



--------------------------------------------------------------------------------

date for the making of such Loan and shall be recalculated based on the
one-month LIBOR on the date which is two Business Days prior to the first day of
the immediately succeeding calendar month.

“License” means any license, permit, directive, authorization, approval or
stipulation required to operate the Business at any location.

“Lien” means (i) any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other), charge, or other security interest of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing), and (ii) any right of set off or
offset, or other liens (including federal or state tax liens).

“Liquidated Recourse Amount” means (a) at any time from and after the making of
demand for payment from a holder of a full or partial recourse obligation of the
Company in respect of Investment Vehicle Debt, the amount payable by the Company
with respect to such obligation, and (b) at any other time, $0.

“Litigation” means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment.

“Loan” means a Revolving Loan and/or a Term Loan, as applicable.

“Margin Stock” shall have the meaning accorded to such term in Regulation U, T
or X of the Board of Governors of the Federal Reserve System, as amended.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company and its Subsidiaries, taken
as a whole, (b) a material impairment of the ability of the Company to perform
its payment obligations under any Note Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Note
Party of any Note Document to which it is a party.

“Maturity Date” means the Scheduled Maturity Date or, earlier, the date on which
the Loans become due and payable in full, by acceleration or otherwise.

“Measurement Date” means for purposes of calculating the Borrowing Base, the
last day of each calendar month, provided that for any Borrowing Base
Certificate delivered in connection with a borrowing of Loans as required by
Section 4.02(e) hereof or a prepayment of Loans in accordance with Sections
2.02, 2.03(b) or 2.03(c), the date three (3) Business Days prior to such
borrowing or repayment. For purposes of determining the Obligor Senior Leverage
Ratio for any Obligor Loan in connection with such calculation, the Company
shall use the most recently available information for each Obligor which is
reflected in the Company’s internal credit performance tracking system, which to
the extent that the Company has received such required information from the
Obligor, shall be updated not less frequently than quarterly, it being
understood that such information or calculation with respect to any Obligor Loan
shall be conclusive absent the Company’s fraud, gross negligence or manifest
error.

“Minimum Interest Coverage” has the meaning set forth in Section 6.14(a).

“Money” shall have the meaning accorded to such term in the UCC.

“Mortgaged Property” means the underlying real property and any improvements
thereon on which a Lien is granted to secure a Real Estate Loan.

 

- 16 -



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Natixis Facility” means that certain Amended and Restated Secured Loan and
Servicing Agreement dated as of May 4, 2010, by and among NewStar Short-Term
Funding, LLC, as borrower, the Company, as originator and servicer, MMP-7
Funding, LLC, as lender, NATIXIS Financial Products, Inc., as administrative
agent, and U.S. Bank National Association, as trustee, together with any
documents executed in connection therewith, as the same have been and may
hereafter be amended from time to time.

“NewStar Collateral Subsidiary” means NewStar Loan Funding, LLC, a Delaware
limited liability company.

“Non-Performing Loan” means an Obligor Loan held by the Company, the NewStar
Collateral Subsidiary or any Investment Vehicle which is (or should have been,
in accordance with the Company’s customary practices as in effect on the date
hereof) classified as a non-performing loan by the Company.

“Note Documents” means this Agreement, the Security Agreement, each Note, each
Subsidiary Guaranty and the Reaffirmation of Guaranty, together with any other
note, security agreement, pledge agreement, control agreement, any guarantee of
the Company’s Obligations, collateral assignments, and other contractual
Obligations, filings and recordings executed, delivered or filed, including any
amendments, supplements, renewals, extensions or replacements thereof, executed
between any Note Party or its Affiliates and any Holder or the Administrative
Agent or by any Note Party or its Affiliates for the benefit of the
Administrative Agent or any Holder.

“Note Party” means the Company, each Subsidiary Guarantor and each other
Subsidiary, if any, which becomes a party to any Note Document.

“Note” means a Revolving Note or a Term Note, as applicable.

“Obligations” means all Loans to, and debts, liabilities and obligations of, the
Company or any other Note Party arising under or in connection with any Note
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and any future advances thereon, renewals, extensions, modifications,
amendments, substitutions and consolidations thereof, including the Company’s
obligations to pay (or reimburse Administrative Agent and Holders for) for costs
and expenses payable by the Company pursuant to Section 12.04 and Section 12.05
hereof and fees payable by the Company as provided under Section 2.04 hereof,
and including interest and fees that accrue after the commencement by or against
the Company of any proceeding under any Debtor Relief Laws naming the Company as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Obligor” means, with respect to any Obligor Loan, any Person or Persons which
is a borrower or guarantor with respect thereto.

“Obligor Delayed Draw Term Loan” means an Obligor Loan that is fully committed
on the closing date thereof and is required by its terms to be fully funded in
one or more installments on draw dates to occur after the closing thereof but
which, once fully funded, has the characteristics of an Obligor Term Loan. Once
fully funded, such Loan will cease to be an Obligor Delayed Draw Term Loan. For
the avoidance of doubt, if any particular individual tranche of an Obligor Loan
meets the conditions described in the first sentence of this definition, then
such individual tranche of such Obligor Loan shall, until fully funded,
constitute an Obligor Delayed Draw Term Loan for the purposes of the calculation
of the

 

- 17 -



--------------------------------------------------------------------------------

Borrowing Base.

“Obligor EBITDA” means, for any period with respect to each Obligor Loan, EBITDA
of such Obligor as reflected in the Company’s internal credit performance
tracking system (to the extent the Company has received the required information
from such Obligor) and approved by the chief credit officer of the Company, it
being understood that the EBITDA reflected in such system shall be updated not
less frequently than quarterly and shall be conclusive evidence of Obligor
EBITDA with respect to such Obligor Loan, absent the Company’s fraud, gross
negligence or manifest error.

“Obligor Loan” means any loan to an Obligor owned by the Company or any of its
Subsidiaries.

“Obligor Loan Documents” means, with respect to any Obligor Loan, any and all
promissory notes, loan agreements, credit agreements, note purchase agreements,
guaranties, pledge agreements, mortgages, intercreditor agreements,
subordination agreements and other agreements, instruments and documents
executed and delivered by the Obligors from time to time in connection with such
Obligor Loan.

“Obligor Revolving Loan” means an Obligor Loan that is a line of credit or
contains an unfunded commitment (other than an Obligor Delayed Draw Term Loan)
arising from an extension of credit to an Obligor, pursuant to the terms of
which amounts borrowed may be repaid and subsequently reborrowed.

“Obligor Second Lien Loan” means any Obligor Loan (a) that is secured by a
second priority security interest on all of the Related Property securing such
Obligor Loan, (b) with respect to which the holders of the second priority
security interest and first priority security interest have entered into an
intercreditor agreement establishing the relative priorities of their respective
security interests, and (c) which is not a REO Loan or a Real Estate Loan.

“Obligor Senior Debt” means, as of any date of determination with respect to any
Obligor Loan (other than Obligor Second Lien Loans, REO Loans, Obligor
Subordinated Loans and Real Estate Loans), the senior Indebtedness of such
Obligor as of such date which Indebtedness (i) if secured, is secured by a first
priority perfected security interest in substantially all of the property
securing such debt, subject to exceptions to such first priority security
interest set forth in the relevant Obligor Loan Documents evidencing such
Obligor Loan which are customary in commercial loan transactions, including
without limitation, for purchase money indebtedness, and (ii) is not
contractually subordinated to any other Indebtedness of such Obligor.

“Obligor Senior Leverage Ratio” means, with respect to any Obligor Loan as of
any Measurement Date, the ratio of (a) Obligor Senior Debt in respect of such
Obligor Loan as of such Measurement Date to (b) Obligor EBITDA in respect of
such Obligor Loan for the period of twelve consecutive calendar months ending on
or most recently ended prior to such Measurement Date.

“Obligor Subordinated Loan” means any Obligor Loan which is by its terms
subordinate in right of payment and priority to any other Indebtedness of the
Obligor of such Loan and which is not an Obligor Second Lien Loan, a Real Estate
Loan or a Structured Product.

“Obligor Term Loan” means an Obligor Loan that is a term loan that has been
fully funded, does not contain any unfunded commitment arising from an extension
of credit to an Obligor and which is not a Real Estate Loan or a Structured
Product.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

 

- 18 -



--------------------------------------------------------------------------------

formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall have the meaning accorded to such term in Section 3.01(b).

“Outstanding Obligor Loan Balance” means, as of any date of determination
(a) with respect to any Performing Loan, the outstanding principal balance of
such Performing Loan as of such date, (b) with respect to any Non-Performing
Loan other than an REO Loan, the outstanding principal balance of such
Non-Performing Loan as of the date on which it became a Non-Performing Loan
minus the amount of all cash payments subsequently received (net of any expenses
owed to the agent and/or the lenders, and their agents, representatives, and
legal counsel in connection with the enforcement of such loan, the exercise of
remedies, the liquidation of collateral, the holding of collateral pending
liquidation and similar expenses) in respect of such loan after such loan became
a Non-Performing Loan, and (c) with respect to any REO Loan, the outstanding
principal balance of such REO Loan immediately prior to the consummation of the
REO Acquisition giving rise to such Obligor Loan’s designation as an REO Loan
minus the amount of all cash payments subsequently received (net of any expenses
owed to the agent and/or the lenders, and their agents, representatives, and
legal counsel in connection with the enforcement of such loan, the exercise of
remedies, the liquidation of collateral, the holding of collateral pending
liquidation or similar expenses) in respect of such loan after such loan became
an REO Loan. For avoidance of doubt, in the case of any Obligor Revolving Loan
or Obligor Delayed Draw Term Loan, the Outstanding Obligor Loan Balance shall
include only the funded portion thereof as of such date of determination and
shall not include the unfunded portion of the applicable lender’s commitment
with respect thereto.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Performing Loan” means any Obligor Loan other than a Non-Performing Loan.

“Permitted Encumbrances” means those Liens permitted by Section 7.02 and any
Customary Permitted Liens.

“Permitted Holders” means (i) any of Corsair Capital, LLC and Capital Z
Partners, Ltd., or (ii) any Person or group of Persons that Controls, is
Controlled by, or is under common Control with, any of the foregoing, including
without limitation, any fund that is an Affiliate of Corsair Capital, LLC or
Capital Z Partners, Ltd. and/or managed by Corsair Capital, LLC or Capital Z
Partners, Ltd. or any of their Affiliates.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Indebtedness
of the Company or any such Subsidiary; provided that: (i) the principal amount
of such Permitted Refinancing Indebtedness does not exceed the principal amount
of, plus accrued interest on, the Indebtedness so extended, refinanced, renewed,
replaced, defeased or

 

- 19 -



--------------------------------------------------------------------------------

refunded (plus the amount of reasonable expenses incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (iii) if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the Loans,
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is expressly subordinated in right of payment to,
the Loans on terms at least as favorable to the Holders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; and (iv) if such Permitted Refinancing
Indebtedness is secured, such Permitted Refinancing Indebtedness is secured by
the same collateral as the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded.

“Permitted Use” means, with respect to the proceeds of a Loan at any time after
the Amendment Closing Date, any lawful purpose; provided that the aggregate
amount of Loan proceeds applied to repurchase Capital Stock of the Company shall
not exceed $10,000,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Possessory Collateral” means all Collateral with respect to which a security
interest may be perfected by the secured party taking possession of such
Collateral within the meaning of the UCC.

“Principal Cash” means, as of any date of determination, the aggregate amount of
all restricted cash held by any Eligible Investment Vehicle in its principal and
revolving credit reserve accounts related to its Investment Vehicle Debt as of
such date, but excluding any restricted cash held in any interest reserve
accounts.

“Proceeds” shall have the meaning accorded to such term in the UCC and shall
include any and all insurance proceeds and loss proceeds in respect of the
Collateral.

“Pro Forma Interest Charges” means, for any six-month period, the sum of all
cash interest scheduled to be paid by the Company in connection with the Note
Documents during such period. Pro Forma Interest Charges on the Total
Outstandings hereunder shall be calculated based on the effective rate of
interest for six-month period immediately succeeding the date of the Borrowing
Base Certificate most recently delivered to the Administrative Agent as required
by Section 6.02(c) hereof based on the Applicable Margin set forth therein as
though such Pro Forma Interest Charges were payable on the first day of such
six-month period.

“Pro Rata Share” means

(a) when used with respect to each Holder at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the Commitment of such Holder at such time and the denominator of which is the
aggregate Commitments of all Holders at such time (provided that if the
Commitments have terminated or expired at such time, such Pro Rata Share shall
be determined based on such Holder’s pro rata share of the aggregate Total
Outstandings at such time);

(b) when used with respect to each Revolving Holder in relation to all Revolving
Holders at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of

 

- 20 -



--------------------------------------------------------------------------------

which is the Revolving Commitment of such Revolving Holder at such time and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Holders at such time (provided that if the Revolving Commitments have terminated
or expired at such time, such Pro Rata Share shall be determined based on such
Revolving Holder’s pro rata share of the aggregate outstanding Revolving Loans
at such time); and

(c) when used with respect to each Term Holder in relation to all Term Holders
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the Term Commitment of such Term
Holder at such time and the denominator of which is the aggregate Term
Commitments of all Term Holders at such time (provided that if the Term
Commitments have terminated or expired at such time, such Pro Rata Share shall
be determined based on such Term Holder’s pro rata share of the aggregate
outstanding Term Loans at such time).

“Reaffirmation of Guaranty” means the Reaffirmation of Guaranty of even date
herewith executed by the Subsidiary Guarantor and the Administrative Agent, as
the same is amended or otherwise modified from time to time.

“Real Estate Loan” means any Obligor Loan for which the underlying Related
Property consists primarily of commercial real estate owned by the Obligor.

“Real Estate Loan Workout Subsidiary” means any wholly-owned Workout Subsidiary
of the Company formed or acquired in connection with any REO Loan owed solely to
the Company or any of its wholly-owned Subsidiaries.

“Register” has the meaning set forth in Section 12.07(c).

“Related Property” means, with respect to any Obligor Loan, any property or
assets designated and pledged or mortgaged as collateral to secure repayment of
such Obligor Loan (including Mortgaged Property and/or a pledge of the equity
interests of the Obligor), including all proceeds from any sale or other
disposition of such property or assets.

“REO Acquisition” means the acquisition by the Company, any Investment Vehicle
or any REO Affiliate on behalf of the Company or any Investment Vehicle of any
Mortgaged Property through foreclosure or by deed in lieu of foreclosure.

“REO Affiliate” means a corporation, limited partnership, limited liability
company or business trust organized under the laws of any state of the United
States which is wholly owned by the Company or any Subsidiary and acquires title
to any REO Property.

“REO Loan” means any Obligor Loan as to which the related Mortgaged Property has
been acquired by the Company, any Investment Vehicle or any REO Affiliate on
behalf of the Company or any Investment Vehicle through foreclosure or by deed
in lieu of foreclosure (regardless of whether the principal amount of such
Obligor Loan remains outstanding as a result of such acquisition by the Company,
such Investment Vehicle or such REO Affiliate).

“REO Property” means a Mortgaged Property acquired by REO Acquisition.

“REO Subsidiary” means any REO Affiliate that is a direct wholly-owned
subsidiary of the Company or a Subsidiary Guarantor. As of the Amendment Closing
Date, the term “REO Subsidiary” shall include, without limitation, Alameda NS
Four Holding, LLC, a Delaware limited liability company.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than

 

- 21 -



--------------------------------------------------------------------------------

events for which the 30 day notice period has been waived.

“Required Holders” means, as of any date of determination, a Holder or Holders
having Loans and unused Commitments representing more than 50% of the sum of the
Total Outstandings and unused Commitments of all Holders at such time.

“Requirement of Law” or “Requirements of Law” means any requirement, direction,
policy or procedure of any Law or License, Judgment, or Consent or Other Action.

“Responsible Officer” means, in the case of any Person, the chief executive
officer, president, chief financial officer, treasurer, controller or chief
investment officer of such Person, or, in the case of a limited partnership, the
general partner of such Person. Any document delivered hereunder that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution (whether direct or indirect, and whether in cash, securities
or other property) with respect to any class of Capital Stock of such Person now
or hereafter outstanding, other than a dividend payable to the holders of any
class of Capital Stock solely in shares of Capital Stock of such Person (other
than Disqualified Capital Stock), (ii) any payment (whether direct or indirect,
and whether in cash, securities or other property), including any sinking fund
or similar deposit, on account of the purchase, full or partial redemption, full
or partial withdrawal, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock, and (iii) any prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any subordinated Indebtedness of such Person.

“Revolving Asset Haircut” has the meaning specified in the definition of
Adjustment Percentage.

“Revolving Commitment” means, with respect to each Revolving Holder, the
commitment of such Revolving Holder to make Revolving Loans hereunder, as such
commitment may be (1) reduced from time to time pursuant to Section 2.03(b)
and/or Section 2.03(c), or (2) reduced or increased from time to time pursuant
to assignments by or to such Holder pursuant to Section 12.07. The initial
maximum amount of each Revolving Holder’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Revolving Holder shall have assumed its Revolving Commitment, as applicable. The
aggregate original maximum amount of the Revolving Commitments is equal to
$50,000,000.

“Revolving Holder” means the Persons listed as a Revolving Holder on Schedule
2.01 and any other Person that shall have become a Revolving Holder party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a Revolving Holder party hereto pursuant to an Assignment and Assumption.

“Revolving Loan” means a loan made pursuant to Section 2.01(a) that utilizes the
Revolving Commitments.

“Revolving Loan Percentage” means, at any time, a fraction (expressed as a
percentage), the numerator of which is equal to the Revolving Commitments at
such time, and the denominator of which is equal to the sum of the Commitments
at such time plus the outstanding principal amount of the Term Loans at such
time.

 

- 22 -



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note made by the Company in favor of a
Revolving Holder evidencing Revolving Loans made by such Revolving Holder,
substantially in the form of Exhibit A hereto.

“Scheduled Maturity Date” means August 31, 2014.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Account” shall have the meaning accorded to such term in the UCC.

“Securities Account Control Agreement” means, with respect to any Securities
Account, any control agreement or other similar agreement between each
institution maintaining a Securities Account, the applicable Note Party and the
Administrative Agent as the Administrative Agent shall deem necessary in its
reasonable discretion, in form reasonably acceptable to the Administrative
Agent, providing for such institution’s agreement to accept entitlement orders
from the Administrative Agent as to the disposition of Investments held in the
applicable Securities Account, which entitlement orders shall be issued by the
Administrative Agent only so long as an Event of Default shall have occurred and
be continuing.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement of even date herewith executed by the Company, the Subsidiary
Guarantors and the Administrative Agent, as the same is amended or otherwise
modified from time to time.

“Senior Secured Debt” means any Indebtedness Incurred by the Company or any of
its Subsidiaries on or after the Amendment Closing Date that (i) is secured by
Liens on any assets of the Company or any such Subsidiary and (ii) in the case
of any such Indebtedness other than the Obligations, is not contractually
subordinated in right of payment to the Obligations.

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
Incur, or believe (nor should it reasonably believe) that it will Incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Structured Product” means any loan made by the Company to an entity holding a
portfolio of financial assets for which the Company is not the owner, manager or
sponsor or any security owned by the Company or any Subsidiary issued by a CLO,
CDO or other special purpose vehicle which CLO, CDO or special purpose vehicle
is not sponsored or managed by the Company.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless

 

- 23 -



--------------------------------------------------------------------------------

otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor” means, collectively, NewStar Collateral Subsidiary,
Alameda NS Four Holding, LLC and each other Subsidiary of the Company that
becomes a party to the relevant Note Documents as a Subsidiary Guarantor after
the Amendment Closing Date. For avoidance of doubt, no Subsidiary of the Company
that is not a Subsidiary Guarantor as of the Amendment Closing Date shall be
required to become a Subsidiary Guarantor after the Amendment Closing Date.

“Subsidiary Guaranty” means a Subsidiary Guaranty, in the form attached hereto
as Exhibit I with appropriate insertions, executed and delivered by each
Subsidiary Guarantor as of the Closing Date or as of the date on which such
Subsidiary becomes a Subsidiary Guarantor.

“Taxes” shall have the meaning accorded to such term in Section 3.01(a).

“Tax Party” shall have the meaning accorded to such term in Section 5.09.

“Term Commitment” means, with respect to each Term Holder, the commitment of
such Term Holder to make Term Loans hereunder, as such commitment may be
(1) reduced from time to time pursuant to Section 2.03(c), or (2) reduced or
increased from time to time pursuant to assignments by or to such Term Holder
pursuant to Section 12.07. The initial maximum amount of each Term Holder’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Holder shall have assumed its Term Commitment, as
applicable. The aggregate original maximum amount of the Term Commitments is
equal to $50,000,000.

“Term Holder” means the Persons listed as a Term Holder on Schedule 2.01 and any
other Person that shall have become a Term Holder party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a Term
Holder party hereto pursuant to an Assignment and Assumption.

“Term Loan” means a loan made pursuant to Section 2.01(a) that utilizes the Term
Commitments.

“Term Loan Make-Whole Amount” means an amount, calculated on an Actual/360 Basis
for the period commencing on the date of the related Term Loan Make-Whole Date
and ending on the date immediately preceding the second anniversary of the
Amendment Closing Date, equal to (i) in the event that Section 2.04(d)(i) or
Section 2.04(d)(ii) applies, the product of (x) 7.00% per annum and (y) the
aggregate amount of the unfunded Term Commitments on such date, and (ii) in the
event that Section 2.04(d)(iii) applies, the product of (x) 7.00% per annum and
(y) the amount of such prepayment.

“Term Loan Make-Whole Date” means any of (i) in the event that
Section 2.04(d)(i) applies, the date on which the Term Commitments are
terminated pursuant to Section 2.03(c), (ii) in the event that
Section 2.04(d)(ii) applies, November 29, 2010, and (c) in the event that
Section 2.04(d)(iii) applies, the date on which any optional or mandatory
repayment of the Term Loans occurs.

“Term Loan Percentage” means, at any time, a fraction (expressed as a
percentage), the numerator of which is equal to the sum of the Term Commitments
at such time plus the aggregate outstanding principal amount of the Term Loans
at such time, and the denominator of which is equal to the sum of the
Commitments at such time plus the aggregate outstanding principal amount of the
Term Loans at such time.

“Term Note” means a promissory note made by the Company in favor of a Term
Holder evidencing Term Loans made by such Term Holder, substantially in the form
of Exhibit A hereto.

 

- 24 -



--------------------------------------------------------------------------------

“Total Outstandings” means, as of any date of determination, the aggregate
outstanding principal amount of all Revolving Loans and Term Loans as of such
date.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time as adopted in the State of New York; provided, however,
that, if by reason of mandatory provisions of law, any of the attachment,
perfection or priority of the Administrative Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the terms “UCC” and “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“Unapplied Cash” means (i) Cash received by the Company or any Subsidiary
Guarantor for the sole purpose of holding such funds in escrow for the benefit
of an identifiable third party until a separate escrow deposit account is
established and maintained, which account shall be promptly established,
provided that the escrowed funds described in this clause (i) shall at no time
exceed $1,000,000 in the aggregate for any single borrower, (ii) Cash in the
nature of an overpayment of an Obligor Loan received by the Company or any
Subsidiary Guarantor in its capacity as a lender or as the administrative or
collateral agent for a syndicate of lenders for so long as such amounts
constitute an overpayment, and/or (iii) Cash in the form of unidentified wires
until such wires can be properly identified for transfer to the appropriate
deposit account.

“Unencumbered Assets” means Obligor Loans or Investments owned by the NewStar
Collateral Subsidiary or by an REO Subsidiary and not subject to any Lien (other
than Permitted Liens).

“Unencumbered Asset Amount” means, as of any date of determination, the product
of (a) 0.70 multiplied by (b) of the aggregate Adjusted Loan Amount of all
Eligible Unencumbered Assets as of the Measurement Date ending on or most
recently ended prior to such date.

“Unencumbered Revolving Asset” means any Unencumbered Asset constituting an
Obligor Revolving Loan or an Obligor Delayed Draw Term Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, at any time, all Cash and Cash Equivalents (expressed
in U.S. dollar denominated currency based, as applicable, on then current
exchange rates) held at such time by the Company and its Subsidiaries that are
not subject to any Lien (other than in favor of the Administrative Agent for the
benefit of the Holders) and would not appear in the consolidated financial
statements of the Company, prepared in accordance with GAAP, as a line item on
the balance sheet as “restricted cash” or similar caption.

“Wachovia Facility” means that certain Third Amended and Restated Sale and
Servicing Agreement, amended and restated as of July 15, 2009, by and among
NewStar CP Funding, LLC, as the Seller, the Company, as the Originator and
Servicer, Wells Fargo Securities, LLC, formerly known as Wachovia Capital
Markets, LLC, as administrative agent and as WBNA Agent, U.S. Bank National
Association, as the Trustee, Lyon Financial Services, Inc., as Backup Servicer,
each of the conduit purchasers and institutional purchasers from time to time
party thereto and each of the purchaser agents

 

- 25 -



--------------------------------------------------------------------------------

from time to time party thereto, together with any documents executed in
connection therewith, as the same have been and may hereafter be amended from
time to time.

“Warehouse Subsidiary” means a Subsidiary that is engaged as its sole business
in acquiring loans or other debt instruments for purposes of transferring such
loans or debt instruments to a CDO Subsidiary or a CLO Subsidiary.

“Workout Assets” means assets obtained in connection with any repossession or
foreclosure proceeding, a consensual or voluntary settlement or workout
proceeding, or any similar proceeding in connection with the exercise of
creditors’ rights and remedies.

“Workout Subsidiary” means any Subsidiary of the Company which is formed or
acquired solely in connection with repossession, foreclosure, insolvency,
workout, settlement or other similar proceedings in respect of Workout Assets.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Note Document, unless otherwise specified herein or in such other Note
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof’ and “hereunder” and words of
similar import, when used in any Note Document, shall refer to such Note
Document as a whole and not to any particular provision thereof.

(i) Article, Section, Exhibit and Schedule references are to the Note Document
in which such reference appears.

(ii) The terms “include” and “including” are by way of example and not
limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Note Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Note Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 5.05, except
as otherwise specifically prescribed herein.

(b) If any change in GAAP used in the preparation of the most recent financial
statements referred to in Section 5.05 is hereafter required or permitted by the
rules, regulations, pronouncements

 

- 26 -



--------------------------------------------------------------------------------

and opinions of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or any successors thereto) and such
change is adopted by the Company and results in a change in any of the
calculations under Article VII or any financial ratio set forth in any Note
Documents (to the extent required to be calculated in accordance with GAAP) that
would not have resulted had such accounting change not occurred, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Company and the operation of any other
provision of this Agreement shall be the same after such change as if such
change had not been made; provided that no change in GAAP that would affect a
calculation that measures compliance with any covenant contained in Article VII
or any financial ratio under any Note Document shall be given effect until such
provisions are amended to reflect such changes in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding- up if there is no nearest
number). Any interest rate calculated in accordance with the terms of this
Agreement shall be rounded upward to the nearest whole multiple of one
thousandth of one percent (0.001%).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Note Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Note Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

THE LOANS

2.01 Loans.

(a) Commitments.

(i) Revolving Commitments. Subject to the terms and conditions set forth herein,
each Revolving Holder severally agrees to make Revolving Loans to the Company
from time to time on any Business Day during the Availability Period in an
aggregate principal amount that will not result in (A) the outstanding principal
amount of the Revolving Loans of such Revolving Holder exceeding the lesser of
(1) such Revolving Holder’s Revolving Commitment at such time and (2) an amount
equal to such Revolving Holder’s Pro Rata Share of the Revolving Loan Percentage
of the Borrowing Base at such time or (B) the aggregate outstanding principal
amount of the Revolving Loans of all Revolving Holders exceeding the lesser of
(1) the aggregate amount of the Revolving Commitments of all Revolving Holders
at such time and (2) the Revolving Loan Percentage of the Borrowing Base at such
time. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Revolving Loans.

(ii) Term Commitments. Subject to the terms and conditions set forth herein,
each Term Holder severally agrees to make Term Loans to the Company from time to
time on any

 

- 27 -



--------------------------------------------------------------------------------

Business Day during the Availability Period in an aggregate principal amount
that will not result in (A) the outstanding principal balance of the Term Loans
of such Term Holder exceeding the lesser of (1) such Term Holder’s Term
Commitment at such time (without giving effect to any reduction in such Term
Holder’s Term Commitment resulting from the funding of Term Loans prior to such
time) and (2) an amount equal to such Term Holder’s Pro Rata Share of the Term
Loan Percentage of the Borrowing Base at such time or (B) the aggregate
outstanding principal amount of the Term Loans of all Term Holders exceeding the
lesser of (1) the aggregate amount of the Term Commitments at such time (without
giving effect to any reduction in the aggregate Term Commitments resulting from
the funding of Term Loans prior to such time) and (2) the Term Loan Percentage
of the Borrowing Base at such time. Upon any payment or prepayment of a Term
Loan in whole or in part, the Company shall have no right to reborrow the amount
so paid or prepaid.

Notwithstanding the foregoing, (1) the Total Outstandings shall not at any time
exceed the lesser of (A) the aggregate Commitments of all of the Holders at such
time (without giving effect to any reduction in the aggregate Term Commitments
resulting from the funding of Term Loans prior to such time) and (B) the
Borrowing Base at such time and (2) no Holder shall be obligated to fund any
Revolving Loan, and no Revolving Loan shall be made hereunder, prior to such
time that the Term Loans have been funded in full and the aggregate undrawn Term
Commitments are equal to zero.

(b) Requests for Loans. To request the funding or any Loan hereunder, the
Company shall deliver to the Administrative Agent not later than 12:00 Noon, New
York time, on the Business Day at least two (2) Business Days prior to the
requested date of such proposed Loan, by facsimile or electronic mail
transmission, a Borrowing Base Certificate in the form of Exhibit G hereto and a
Borrowing Notice in the form of Exhibit H attached hereto, and setting forth all
of the information required to be set forth therein, including without
limitation, requested date of such Loan (which shall be a Business Day during
the Availability Period), the amount of the Loan requested (which, for any
Revolving Loan, shall be in a minimum principal amount of $2,000,000 or a whole
multiple of $100,000 in excess thereof, and, for any Term Loan shall be in a
minimum principal amount of $10,000,000 or a whole multiple of $100,000 in
excess thereof), whether such Loan requested is a Revolving Loan or a Term Loan
(if such Loan is requested during the Draw Period), and the Deposit Account of
the Company to which such proceeds are to be delivered. During any single
calendar month, the Company may not request, and the Holders shall not be
required to fund, more than six (6) Loans during such calendar month. In the
event that the Company does not borrow the full amount of the Term Commitments
on or prior to November 29, 2010, the Company will be required to pay the
Commitment Termination Fee to the extent required pursuant to
Section 2.04(d)(ii).

(c) Funding of Borrowings. Each Holder shall make the proceeds of its Pro Rata
Share of each Loan required to be made hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 Noon, New York time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Holders. The Administrative Agent will make such Loans
available to the Company by wire transfer of the proceeds of such Loans to such
account as the Company may specify in the Borrowing Notice. The failure of any
Holder to make the proceeds of its Pro Rata Share of any Loan required to be
made hereunder shall not relieve any other Holder of its obligation to make the
proceeds of its Pro Rata Share of any Loan required to be made hereunder. No
Holder shall be obligated to fund any Term Loan after the Draw Period
Termination Date.

(d) Repayment of Loans. The Company unconditionally promises to pay (and such
amount shall be required to be paid) to the Administrative Agent for the account
of each Holder the then unpaid principal amount of such Holder’s Loans on the
Maturity Date.

 

- 28 -



--------------------------------------------------------------------------------

(e) Notes. On or prior to the Amendment Closing Date, the Company shall execute
and deliver to each Holder having a Revolving Commitment a Revolving Note in the
principal amount of such Holder’s Revolving Commitment and shall execute and
deliver to each Holder having a Term Commitment a Term Note in the principal
amount of such Holder’s Term Commitment.

2.02 Prepayments of Loans.

(a) Optional Prepayments. The Company shall have the right at any time and from
time to time to prepay Revolving Loans or Term Loans in each case in whole or in
part, subject to prior written notice in accordance with Section 2.02(c), and
subject to the payment of any amounts due under Section 2.04(d) and payment in
full of any other fees, expenses and Attorney Costs of the Administrative Agent.
Any such optional prepayments shall be applied to repay the outstanding
Revolving Loans first in full and then to repay the Term Loans.

(b) Mandatory Prepayments. The Company shall be obligated to, and shall, make
prepayments of Loans hereunder as follows:

(i) Overadvances. If, following any reduction in the Revolving Commitments or at
any other time the aggregate outstanding principal amount of the Revolving Loans
shall exceed the Revolving Commitments, the Company shall immediately repay the
Revolving Loans in an aggregate amount equal to such excess. If, at any time,
the Total Outstandings shall exceed the Borrowing Base, the Company shall
immediately repay the Loans in an aggregate amount equal to such excess (the
“Borrowing Base Deficiency”). The amount of any Borrowing Base Deficiency
prepaid in accordance with this Section 2.02(b)(i) shall be applied first to
prepay outstanding Revolving Loans and second, after the principal amount of all
Revolving Loans outstanding as of the date of such prepayment has been paid in
full, to prepay outstanding Term Loans. Notwithstanding any provision to the
contrary set forth in this Section 2.02(b)(i), in the event of a Borrowing Base
Deficiency, at the Company’s option, the Company may, in lieu of making a
prepayment in the amount of such Borrowing Base Deficiency in accordance with
this Section 2.02(b)(i), pledge to the Administrative Agent in accordance with
the terms of the Security Agreement within five (5) Business Days after the date
of such Borrowing Base Deficiency such additional Collateral meeting the General
Eligibility Criteria and all other relevant eligibility criteria in an amount
sufficient to cause the Borrowing Base at such time to equal or exceed the Total
Outstandings.

(ii) Change of Control. Within five Business Days after the occurrence of a
Change of Control, the Company shall prepay all Loans then outstanding, the
Commitments shall automatically terminate concurrently with such prepayment and
the Company shall pay the fees required to be paid in connection with such
prepayments and Commitment terminations under Section 2.04(d).

(iii) Disposition of CLO Notes. On the date of the Disposition of any Eligible
CLO Note constituting Collateral in accordance with Section 7.04(f), if the
Administrative Agent so requires, the Company shall prepay, in an amount equal
to the sale proceeds of such Disposition, as follows: first, all Revolving Loans
then outstanding until the principal balance thereof is reduced to zero, and
then, all Term Loans then outstanding until the principal balance thereof is
reduced to zero. In connection with any such repayment of the Revolving Loans,
the Administrative Agent may at its option cause a permanent reduction in the
Revolving Commitments in the amount equal to such repayment; provided that no
fee under Section 2.04(c) will be due by the Company in connection with such a
Revolving Commitment reduction. In connection with any prepayment of the Term
Loans pursuant to this subparagraph, the Commitment Termination Fee shall be due
pursuant to Section 2.04(d)(iii).

 

- 29 -



--------------------------------------------------------------------------------

(c) Notification of Certain Prepayments. The Company shall notify the
Administrative Agent by telephone (confirmed by facsimile or email transmission)
of any voluntary prepayment of the Loans under Section 2.02(a) not later than
12:00 Noon, New York time, one Business Day before the date of such prepayment.
The Company shall notify the Administrative Agent of any mandatory prepayment of
the Loans pursuant to Section 2.02(b) as soon as practicable. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Loan or portion thereof to be prepaid, the Commitments Excess (if
applicable), the section of this Agreement pursuant to which such prepayment is
to be made, and the Permitted Use or Permitted Uses applicable to the Loans
being prepaid. Promptly following receipt of any such notice, the Administrative
Agent shall advise each Holder of the contents thereof, and of the amount of
such Holder’s Pro Rata Share of such prepayment. Each such prepayment shall be
applied to the Loans of the Holders in accordance with their respective Pro Rata
Shares. The Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(d) Prepayments Accompanied by Interest. All prepayments of the Loans pursuant
to this Section 2.02 shall be accompanied by accrued interest through the date
of prepayment, together with any amounts payable pursuant to Section 3.05.

2.03 Expiration, Termination or Reduction of Commitments.

(a) Expiration of Commitments. Unless previously terminated, the Revolving
Commitments shall expire at the close of business on the Business Day
immediately prior to the Maturity Date and the Term Commitments shall expire on
the Draw Period Termination Date.

(b) Scheduled Optional Reductions of Revolving Commitments. The Company shall
have the right to reduce the Revolving Commitments in part on the dates that are
90 days, 180 days, 270 days and 360 days from the Amendment Closing Date (or if
such dates are not Business Days on the respective Business Days immediately
succeeding such dates), subject to the payment of any amounts due under
Section 2.04(c) and any other fees required to be paid hereunder; provided that
the aggregate amount of all such partial reductions in the Revolving Commitments
pursuant to this Section 2.03(b) shall not exceed $25,000,000. The Company shall
notify the Administrative Agent of any election to reduce the Revolving
Commitments at least one Business Day prior to the effective date of such
reduction, specifying the effective date thereof. Each notice of reduction of
the Revolving Commitments shall be irrevocable. Each reduction of the Revolving
Commitments shall be permanent and shall be made ratably among the Revolving
Holders in accordance with their respective Revolving Commitments.

(c) Optional Termination of Revolving Commitments or Term Commitments. The
Company shall have the right at any time to terminate the Revolving Commitments,
the Term Commitments or the Commitments in their entirety (but not in part) at
any time other than on the dates specified in Section 2.03(b), subject to the
payment of any applicable amounts due under Section 2.04(d). The Company shall
notify the Administrative Agent of any election to terminate such Commitments
under this Section 2.03(c) in writing at least one Business Day prior to the
effective date of such termination, specifying the effective date thereof and
whether the Revolving Commitments, the Term Commitments or the Commitments are
elected to be terminated. Each notice of termination shall be irrevocable;
provided that a notice of termination of the Commitments may state that such
notice is conditional upon the effectiveness of other credit facilities, in
which case, such notice may be revoked by the Company by notice to the
Administrative Agent if such condition is not satisfied. Any termination of the
Revolving Commitments or the Term Commitments under this Section 2.03(c) shall
be permanent.

2.04 Fees.

(a) [Reserved].

 

- 30 -



--------------------------------------------------------------------------------

(b) Unused Fee. The Company shall pay to the Administrative Agent for the
account of each Holder in accordance with its Pro Rata Share, an unused fee
equal to the Applicable Unused Fee Rate adjusted to a per diem rate times the
daily average amount by which the aggregate Commitments exceed the Total
Outstandings (assuming for the purpose of calculation hereof that all Loans
requested by the Company and which the Company is entitled to receive in
accordance with this Agreement have been fully funded). The unused fee shall
accrue at all times prior to the Maturity Date, and shall be payable monthly in
arrears on the last Business Day of each calendar month, commencing on the first
such date to occur after the Amendment Closing Date, and on the date on which
the Commitments terminate. All unused fees shall be computed on an Actual/360
Basis.

(c) Partial Revolving Commitment Reduction Fee. In the event that the Company
effects a partial reduction of the Revolving Commitments pursuant to
Section 2.03(b), the Company shall pay to the Administrative Agent, for the
account of the Revolving Holders, on or prior to the date of such reduction, a
fee equal to 0.50% of the aggregate amount of such reduction.

(d) Commitment Termination Fee. (i) In the event that the Revolving Commitments
or Term Commitments are terminated in whole pursuant to Section 2.03(c) or
Section 2.02(b)(ii), the Company shall pay to the Administrative Agent, for the
account of the related Holders, concurrently with such termination, a fee in an
amount equal to the Commitment Termination Fee with respect to such terminated
Commitment. For avoidance of doubt, in the event that both the Revolving
Commitments and the Term Commitments are terminated on the same day, the Company
shall pay a Commitment Termination Fee with respect to the termination of the
Revolving Commitments and a Commitment Termination Fee with respect to the
termination of the Term Commitments, in each case pursuant to this clause (i) on
that day.

(ii) In the event that the Company shall not have requested the funding of Term
Loans in the aggregate principal amount of $50,000,000 in accordance with
Section 2.01(b) on or prior to November 29, 2010 (or the Company shall have
failed to satisfy the provisions of Section 4.02 with respect to the funding of
such Term Loans such that Term Loans in the aggregate principal amount of
$50,000,000 are not funded on or prior to such date), then within five
(5) Business Days after such date, the Company shall pay the Commitment
Termination Fee to the Administrative Agent for the account of the Term Holders;
provided that if, prior to November 29, 2010, a Commitment Termination Fee has
been paid by the Company pursuant to Section 2.04(d)(i) in connection with a
termination of the Term Commitments in whole, then no Commitment Termination Fee
shall be due pursuant to this Section 2.04(d)(ii).

(iii) At any time the Company makes an optional or mandatory prepayment of the
Term Loans prior to the Scheduled Maturity Date, the Company shall pay to the
Administrative Agent, for the account of the Term Holders, concurrently with
such prepayment, a fee equal to the Commitment Termination Fee. For avoidance of
doubt, in the event that a termination of any or all Commitments and a
prepayment of a Term Loan occur on the same day, the Commitment Termination Fee
due pursuant to this subparagraph (iii) shall be due in addition to the
Commitment Termination Fees due pursuant to subparagraph (i) above.

(e) Liquidated Damages. The Company agrees that the fee described in paragraph
(c) above and the Commitment Termination Fees represent reasonable liquidated
damages and is a reasonable calculation of the Holders’ lost profits in view of
the difficulties and impracticality of determining actual damages resulting from
an early termination of the Commitments or an early prepayment of the Term
Loans.

 

- 31 -



--------------------------------------------------------------------------------

2.05 Interest.

(a) Subject to the provisions of Section 2.05(b), interest on the outstanding
principal balance of the Loans will accrue for each day at the Interest Rate.
All calculations of interest shall be computed on an Actual/360 Basis (which
results in more interest being paid than if computed on a 30/360 Basis).

(b) Anything contained herein to the contrary notwithstanding, automatically
without notice upon the occurrence and during the continuation of any Event of
Default under Section 9.01(g), and upon written notice from the Administrative
Agent, at the direction of the Required Holders upon the occurrence and during
the continuance of any other Event of Default (i) interest (including
post-petition interest in any proceeding under any Debtor Relief Law) on the
Loans will accrue and be charged on the outstanding principal balance thereof
for each day at the Default Rate and (ii) to the fullest extent permitted by
applicable Laws, interest (including post-petition interest in any proceeding
under any Debtor Relief Law) will accrue and be charged for each day at the
Default Rate on any payments of interest that are not paid when due and any fees
and other amounts that are then due and payable hereunder. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. The Company acknowledges and agrees that payment or
acceptance of interest at the Default Rate is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Holder.

(c) Except as otherwise provided in Section 2.05(b), interest on the Loans shall
be due and payable in arrears on the last Business Day of each Interest Accrual
Period, on the date of any prepayment of all or any portion of the outstanding
principal amount of such Loans (on the outstanding principal amount so prepaid)
and on the Maturity Date. Interest hereunder and under the Notes shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

(d) Interest shall accrue on each Loan for the day on which such Loan is first
made hereunder and for each day on which such Loan remains outstanding
thereunder, provided that any Loan that is repaid on the same day on which such
Loan is made shall, subject to Section 2.05(b), bear interest for one day.

2.06 Payment Records. All payments of interest and fees made by the Company
under this Agreement and the Notes shall be evidenced by one or more accounts or
records maintained by the Administrative Agent and each applicable Holder in the
ordinary course of business. Such accounts or records shall be conclusive,
absent manifest error, of the amount of such interest and fees paid by the
Company. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Company hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Holder and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Each Holder may attach schedules to any of its Notes and endorse thereon
the date and amount of any payments with respect thereto.

2.07 Payments Generally.

(a) All payments to be made by the Company in respect of the Obligations shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Company in respect of the Obligations shall be made to the Administrative Agent,
for its own account or for the account of the respective Holders to which such
payment is owed, as the case may be, via wire transfer of Dollars in immediately
available funds on the date such payment is due and payable by 1:00 p.m., New
York time. The Administrative Agent will

 

- 32 -



--------------------------------------------------------------------------------

promptly distribute to each Holder its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to the account of such Holder notified to the Administrative Agent from time to
time. All payments received by the Administrative Agent after 1:00 p.m., New
York time, on the date such payments are due and payable shall be deemed to have
been received on the next succeeding Business Day, and any applicable interest
or fees shall continue to accrue thereon until such Business Day.

(b) If any payment to be made by the Company in respect of the Obligations shall
come due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be reflected in
computing any applicable interest or fees.

(c) Unless the Company shall have notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Company will not make such payment, the Administrative Agent
may assume that the Company will timely make such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment is not in
fact made to the Administrative Agent in a timely manner in immediately
available funds, then each Holder shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Holder, in immediately available funds, together with interest thereon
in respect of each day from the date such amount was made available by the
Administrative Agent to such Holder to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate from time to time in effect. A
notice of the Administrative Agent to the Company with respect to any amount
owing under this Section 2.07(c) shall be conclusive, absent manifest error.

(d) Nothing herein shall be deemed to obligate any Holder to obtain the funds to
make any Loan in any particular place or manner or to constitute a
representation by any Holder that it has obtained or will obtain the funds to
make Loans in any particular place or manner.

(e) All obligations of the Holders pursuant to this Agreement (including
obligations to make Loans) are several and not joint. The failure of any Holder
to make any Loan on any date required hereunder shall not relieve any other
Holder of its corresponding obligation to do so on such date, and no Holder
shall be responsible for the failure of any other Holder to so make its Loan or
to purchase its participation.

2.08 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Holder shall obtain, on account of any Note held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Holder shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Holders that would otherwise
be entitled to such payment such participations in the related Notes held by
them as shall be necessary to cause such purchasing Holder to share the excess
payment in respect of such related Note pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Holder under any of the circumstances described in
Section 12.06 (including pursuant to any settlement entered into by the
purchasing Holder in its discretion), such purchase shall to that extent be
rescinded and each other related Holder shall repay to the purchasing Holder the
purchase price paid therefor, together with an amount equal to such paying
Holder’s ratable share (according to the proportion of (i) the amount of such
paying Holder’s required repayment to (ii) the total amount so recovered from
the purchasing Holder) of any interest or other amount paid or payable by the
purchasing Holder in respect of the total amount so recovered, without further
interest thereon. The Company agrees that any Holder so purchasing a
participation from another Holder may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.07 with respect to such participation as fully as if such Holder
were the direct creditor of the Company in the amount of such participation. The

 

- 33 -



--------------------------------------------------------------------------------

Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.08 and will in each case notify the Holders following any such
purchases or repayments. Each Holder that purchases a participation pursuant to
this Section 2.08 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Holder were the original owner of the
Obligations purchased.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Company to or for the account of the
Administrative Agent or any Holder under any Note Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding (i) in the case of
the Administrative Agent and each Holder, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Holder, as the case may be, is
organized or, in the case of each Holder, maintains a lending office and
(ii) any United States withholding taxes payable with respect to payments under
the Note Documents under laws (including any statute, treaty or regulation) in
effect on the Closing Date (or, in the case of an Eligible Holder, the date of
the Assignment and Assumption) applicable to such Holder or the Administrative
Agent, as the case may be, but not excluding any United States withholding taxes
payable as a result of any change in such laws, or in the interpretation or
application thereof by any applicable taxing authority, occurring after the
Closing Date (or the date of such Assignment and Assumption) (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Company shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Note Document to the
Administrative Agent or any Holder, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Holder receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions, (iii) the Company shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Company shall
furnish to the Administrative Agent (which shall forward the same to such
Holder) the original or a certified copy of a receipt, or other documentation
reasonably satisfactory to the Administrative Agent, evidencing payment thereof.

(b) In addition, the Company agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Note Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Note Document (hereinafter referred to as “Other
Taxes”).

(c) The Company agrees to indemnify the Administrative Agent and each Holder for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent and such Holder and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within 30 days after
the date the Holder or the Administrative Agent makes a demand therefor.

 

- 34 -



--------------------------------------------------------------------------------

3.02 Illegality. If any Holder determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Holder to continue to make Loans or to determine or charge interest rates based
upon the LIBO Rate, such Holder shall give notice thereof to the Company through
the Administrative Agent. Upon receipt of such notice, the Company shall, upon
demand from such Holder (with a copy to the Administrative Agent), either
(i) prepay in full all Loans, either on the last day of the current Interest
Accrual Period in respect of thereof, if such Holder may lawfully continue to
maintain Loans until such date, or immediately, if such Holder may not lawfully
continue to do so, or (ii) at the option of the Company, pay interest on such
Holder’s Loans at a rate per annum, as determined by such Holder, that will
provide a corresponding yield to such Holder compared to the yield that such
Holder would have been realized if its Loans had continued to accrue interest at
a rate based upon the LIBO Rate (taking into account any increased cost to such
Holder of continuing to maintain Loans). Upon any such prepayment, the Company
shall also pay accrued interest on the amount so prepaid. Each Holder agrees
make Loans through a different office of such Holder if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Holder, otherwise be materially disadvantageous to such Holder.

3.03 Inability to Determine Rates. If the Administrative Agent determines that
for any reason adequate and reasonable means do not exist for determining the
Interest Rate based upon the LIBO Rate for any period for any Loans, or that the
Interest Rate with respect to any period for any Loans does not adequately and
fairly reflect the cost to the Holders of maintaining such Loans, the
Administrative Agent will promptly so notify the Company and each Holder.
Thereafter, the Company shall pay to each Holder such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Holder shall determine) as may be
necessary to compensate such Holder for the cost of maintaining such Loans.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Holder determines that, as a result of the introduction of or any
change in or in the interpretation of any Law, or such Holder’s compliance
therewith, there shall be any increase in the cost to such Holder of funding or
maintaining Loans at the Interest Rate based upon the LIBO Rate or a reduction
in the amount received or receivable by such Holder in connection with any of
the foregoing (excluding, for purposes of this Section 3.04(a), any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), or (ii) changes in the basis of
taxation of overall net income or overall gross income (or franchise taxes
imposed (in lieu of net income taxes)) by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Holder is organized or maintains its Loans), or any acquisition of
funds by such Holder (or its parent corporation), then from time to time upon
demand of such Holder (with a copy of such demand to the Administrative Agent),
the Company shall pay to such Holder such additional amounts as will compensate
such Holder for such increased cost or reduction.

(b) If any Holder determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Holder therewith, has the effect of reducing the rate of return on the
capital of such Holder or any corporation controlling such Holder as a
consequence of such Holder’s obligations hereunder or the making or maintaining
by such Holder of its Loans (taking into consideration its policies with respect
to capital adequacy and such Holder’s desired return on capital), then from time
to time upon demand of such Holder (with a copy of such demand to the
Administrative Agent), the Company shall pay to such Holder such additional
amounts as will compensate such Holder for such reduction.

3.05 Funding Losses. Upon demand of any Holder (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Holder for, and hold such Holder

 

- 35 -



--------------------------------------------------------------------------------

harmless from, any loss (other than any loss of anticipated profits) and any
cost or expense incurred by it as a result of:

(a) any failure by the Company to satisfy the conditions precedent to the making
of any Loan after having delivered a Borrowing Notice with respect thereto; or

(b) any payment or prepayment of any Loan (whether by reason of acceleration or
otherwise) on a day other than on the last day of its Interest Accrual Period,
the Maturity Date, on the date specified in a notice of prepayment issued in
accordance with Section 2.02(c), or on a date specified therefor in
Section 2.03;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to purchase, hold or make Loans or from fees payable to
terminate the deposits from which such funds were obtained, but excluding any
loss of anticipated profits. For purposes of calculating amounts payable by the
Company to any Holder under this Section 3.05, such Holder shall be deemed to
have funded Loans at the Interest Rate applicable thereto by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not the Loans were in fact so
funded; in each case, provided that such Holder delivers to the Company a
certificate showing in reasonable detail the calculations used in determining
the amounts payable by the Company under this Section 3.05.

3.06 Matters Applicable to all Requests for Compensation.

(a) Any Holder claiming any additional amounts payable pursuant to this Article
III shall use its reasonable efforts (consistent with its internal policies and
Requirements of Law) to change the jurisdiction of its lending or purchasing
office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that would be payable or may thereafter
accrue and would not, in the reasonable determination of such Holder, be
otherwise disadvantageous to such Holder.

(b) A certificate of the Administrative Agent or any Holder claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and accompanied by a reasonably detailed
invoice therefor and supporting calculations shall be conclusive in the absence
of manifest error. In determining such amount, the Administrative Agent or such
Holder may use any reasonable averaging and attribution methods.

3.07 Survival. All of the Company’s obligations under this Article III shall
survive the termination of the Commitments and the repayment of all Obligations
hereunder.

3.08 Substitution of Holders.

(a) In the event that (i) (A) any Holder makes a claim under Section 3.04,
(B) it becomes illegal for any Holder to continue to make Loans or to determine
or charge interest rates based upon the LIBO Rate and such Holder so notifies
the Company pursuant to Section 3.02, or (C) any Holder is required to make any
payment pursuant to Section 3.01 that is attributable to a particular Holder,
(ii) in the case of clause (i)(A) above, as a consequence of increased costs in
respect of which such claim is made, the effective rate of interest payable to
such Holder under this Agreement with respect to its Loans materially exceeds
the effective average annual rate of interest payable to the Required Holders
under this Agreement and (iii) in the case of clause (i)(A), (B) or (C) above,
Holders holding at least 75% of the Total Outstandings and aggregate unused
Commitments are not subject to such increased costs or illegality, payment or
proceedings (any such Holder, an “Affected Holder”), the Company may substitute
any Holder and, if reasonably acceptable to the Administrative Agent, any other
Eligible Holder (a “Substitute Institution”) for such Affected Holder hereunder,
after delivery of a written notice (a

 

- 36 -



--------------------------------------------------------------------------------

“Substitution Notice”) by the Company to the Administrative Agent and the
Affected Holder within a reasonable time (in any case not to exceed 90 days)
following the occurrence of any of the events described above that the Company
intends to make such substitution; provided that, if more than one Holder claims
increased costs, illegality or right to payment arising from the same act or
condition and such claims are received by the Company within 30 days of each
other, then the Company may substitute all, but not (except to the extent the
Company has already substituted one of such Affected Holders before the
Company’s receipt of the other Affected Holders’ claim) less than all, Holders
making such claims.

(b) If the Substitution Notice was properly issued under this Section 3.08, the
Affected Holder shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Holder under the Note Documents, and the
Substitute Institution shall assume, and the Affected Holder shall be relieved
of all prior unperformed obligations of the Affected Holder under the Note
Documents (other than in respect of any damages (other than exemplary or
punitive damages, to the extent permitted by applicable law) in respect of any
such unperformed obligations). Such purchase and sale (and the corresponding
assignment of all rights and claims hereunder) shall be effective on (and not
earlier than) the later of (i) the receipt by the Affected Holder of its Pro
Rata Share of the Total Outstandings owed to it pursuant to the Note Documents,
together with any other Obligations owing to it, (ii) the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to it
and the Company whereby the Substitute Institution shall agree to be bound by
the terms hereof and (iii) the payment in full to the Affected Holder in cash of
all fees, unreimbursed costs and expenses and indemnities accrued and unpaid
through such effective date. Upon the effectiveness of such sale, purchase and
assumption, the Substitute Institution shall become a “Holder” hereunder for all
purposes of this Agreement.

(c) Each Holder agrees that, if it becomes an Affected Holder and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 3.08, it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such assignment, together with any Note
held by it; provided that the failure of any Affected Holder to execute an
Assignment and Assumption or deliver such Notes shall not render such assignment
invalid.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness of this Agreement and Initial Borrowing. The
effectiveness of this Agreement and the obligation of the Holders to make the
initial Loan hereunder is subject to the prior or concurrent satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Person, each dated the Amendment Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Amendment Closing Date) and
each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

(i) executed counterparts of this Agreement, the Security Agreement, the Notes,
the Reaffirmation of Guaranty and the other Note Documents, sufficient in number
for distribution to the Administrative Agent, each Holder and the Company;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Note Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Note
Documents to which such Note Party is a party;

 

- 37 -



--------------------------------------------------------------------------------

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Note Party is duly organized or formed,
and that each Note Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that the failure to be so qualified in any such jurisdiction other
than the jurisdiction of such Note Party’s organization or formation could not
reasonably be expected to result in a Material Adverse Effect;

(iv) a certificate of a Responsible Officer of the Company stating that no
consent, license or approval is required in connection with the execution,
delivery and performance by any Note Party and the validity against such Note
Party of the Note Documents to which it is a party, other than those consents,
licenses and approvals that have already been obtained;

(v) a certificate signed by a Responsible Officer of the Company certifying that
(A) the representations and warranties of the Company contained in Article V or
any other Note Document, or which are contained in any document furnished under
or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the Amendment Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date; (B) no
Default or Event of Default shall have occurred and be continuing as of the
Amendment Closing Date, or would result from the occurrence thereof; (C) there
shall be no Law or Judgment binding on any Note Party, and the Administrative
Agent shall not have received from the Company any notice that any action, suit,
investigation, litigation or proceeding is pending or overtly threatened in any
court or before any arbitrator or Governmental Authority, which would be
reasonably expected to impose or result in the imposition of a Material Adverse
Effect; and (D) there has been no event or circumstance since June 30, 2010 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(vi) a Borrowing Base Certificate setting forth the Borrowing Base as of the
Amendment Closing Date, after giving effect to the initial Loans, if any, made
on the Amendment Closing Date.

(b) The Administrative Agent shall be satisfied that all actions have been taken
that are necessary in order for the Administrative Agent to have a valid,
perfected, first priority security interest in all of the Collateral, subject
only to Permitted Encumbrances.

(c) The Administrative Agent shall have received one or more favorable written
opinions of counsel to the Note Parties, dated the Amendment Closing Date and
addressed to the Administrative Agent and the Holders, as to such matters
concerning the Note Parties, the Note Documents and the validity, perfection and
priority of the security interests of the Administrative Agent in the Collateral
as the Administrative Agent may reasonably request.

(d) Any fees required to be paid on or before the Amendment Closing Date shall
have been paid or will be paid in accordance with this Agreement.

(e) The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent may
reasonably require.

 

- 38 -



--------------------------------------------------------------------------------

4.02 Conditions to all Borrowings. The obligation of each Holder to make Loans
hereunder is subject to the satisfaction of the following conditions precedent
as of the applicable borrowing date of such Loan:

(a) The representations and warranties of the Company contained in Article V or
any other Note Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of such borrowing date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (b) and (c), respectively, of
Section 6.01.

(b) No Default or Event of Default shall have occurred and be continuing, or
would result from the making of such Loan.

(c) The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof.

(d) There shall be no Law or Judgment binding on any Note Party, and the
Administrative Agent shall not have received any notice that any action, suit,
investigation, litigation or proceeding is pending or overtly threatened in any
court or before any arbitrator or Governmental Authority, in any such case which
(i) purports to enjoin, prohibit, restrain or otherwise affect the making of
such Loan or (ii) would be reasonably expected to impose or result in the
imposition of a Material Adverse Effect.

(e) The Company shall have delivered to the Administrative Agent a Borrowing
Base Certificate, including without limitation, calculations demonstrating, in
reasonable detail, that after giving effect to the making of such Loan, the
Company is in compliance with the financial covenants set forth in Section 6.14.

(f) Each Borrowing Notice submitted by the Company, and the receipt and
acceptance by the Company of the proceeds of each Loan, shall be deemed to be a
representation and warranty by the Company that the conditions specified in this
Section 4.02 will be or have been satisfied on and as of the applicable
borrowing date, as the case may be.

ARTICLE V.

REPRESENTATIONS, WARRANTIES AND COVENANTS

The Company represents, warrants and covenants to the Administrative Agent and
the Holders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Note Party
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business, except to the extent that the
failure to obtain such governmental licenses, authorizations, consents or
approvals could not reasonably be expected to result in a Material Adverse
Effect and (ii) execute, deliver and perform its obligations under the Note
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where any Collateral is
located and in each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification or
license, except to the extent that the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect and (d) is

 

- 39 -



--------------------------------------------------------------------------------

in compliance with all Laws except to the extent that the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Note Party of each Note Document to which it is a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (with the passage of time, the giving of notice or otherwise)
(a) contravene or Conflict with the terms of any of such Person’s Organizational
Documents; (b) Conflict with, or result in the creation of any Lien under,
(i) any material Contractual Obligation to which such Person is a party or
(ii) any Judgment or any arbitral award to which such Person or its property is
subject; or (c) violate any Law, except, in the case of the foregoing clauses
(b) and (c), to the extent that such Conflict or violation could not reasonably
be expected to result in a Material Adverse Effect.

5.03 No Consent or Other Action. No Consent or Other Action by, from, with or to
any other Person is required prior to or otherwise in connection with (a) the
Company’s ownership of the Collateral and conduct of its Business, except those
Consents the failure to obtain which could not reasonably be expected to result
in a Material Adverse Effect, (b) any Note Party’s execution and delivery of,
and performance of its obligations under, the Note Documents to which it is a
party, (c) the Grant of any Lien granted under the Security Agreement, or
(d) the validity, perfection and maintenance of any Lien created under the
Security Agreement, except for (i) those consents already obtained and (ii) in
the case of the foregoing clauses (c) and (d), the filing of the Financing
Statement with the Filing Offices.

5.04 Binding Effect. This Agreement has been, and each other Note Document, when
delivered hereunder, will have been, duly executed and delivered by or on behalf
of each Note Party that is a party thereto. This Agreement constitutes, and each
other Note Document when so delivered will constitute, a legal, valid and
binding obligation of each Note Party that is a party thereto, enforceable
against such Note Party in accordance with its terms, subject to applicable
Debtor Relief Laws and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The audited financial statements of the Company for the fiscal year ended
December 31, 2009 and the unaudited financial statements of the Company for the
fiscal quarter ended June 30, 2010, copies of which have been made available to
the Administrative Agent, (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) Since June 30, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06 attached hereto, there is
no Litigation pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, (i) against the Company or any of its Subsidiaries or any of the
Collateral that could reasonably be expected to result in a Material Adverse
Effect, or (ii) pertaining to this Agreement or any other Note Document, or any
of the transactions contemplated hereby.

5.07 No Default. Neither the Company nor any of its Subsidiaries is in default
under any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Note Document.

 

- 40 -



--------------------------------------------------------------------------------

5.08 Insurance. The Company is in compliance with the Insurance Requirements.

5.09 Taxes. The Company, its Subsidiaries and each Person which might have tax
liabilities for which the Company or any Subsidiary is or may be liable (each, a
“Tax Party”) (a) have filed, or caused to be filed, and will continue to file in
a timely manner all Federal, state and other material tax returns and reports
required to be filed, (b) have paid, and will continue to pay, all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets, (c) have paid
or caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by them, and (d) have collected, deposited and remitted, in
accordance with all Requirements of Law, all sales and/or use taxes applicable
to the conduct of their respective businesses, except, in each case, taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to the applicable Tax Party and with respect to
which adequate reserves have been set aside on its books. There are no Liens on
any properties or assets of the Company or any of its Subsidiaries imposed or
arising as a result of the delinquent payment or the nonpayment of any tax,
assessment, fee or other governmental charge. No Tax Party has given or
consented to any waiver of the statute of limitations with respect to its tax
liabilities for any fiscal year. Except as reflected in the most recent
financial statements provided to the Administrative Agent, the Company does not
know of any transaction or matter which might or could result in additional tax
assessments to any Tax Party.

5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.11 Company Information; Subsidiaries, Etc.

(a) As of the Amendment Closing Date, the legal names, federal taxpayer
identification numbers, states of formation, prior legal names, organizational
identification numbers and mailing addresses, as applicable, for each Note Party
are accurately set forth on Schedule 5.11(a) attached hereto.

 

- 41 -



--------------------------------------------------------------------------------

The Company will not change its name or state of incorporation without providing
the Administrative Agent with 10 Business Days prior written notice thereof.

(b) Except as disclosed in part (a) of Schedule 5.11(b) attached hereto, as of
the Amendment Closing Date, the Company has not merged, consolidated, acquired
all or substantially all of the assets of any Person or used any other name
(whether in connection with the Business or the Collateral or for other
business, obtaining credit or financing or otherwise) since January 5, 2005. As
of the Amendment Closing Date, the Company does not have any Subsidiaries or
Investments in the Capital Stock of any Person other than those owned by the
Company that are set forth in part (b) of Schedule 5.11(b) attached hereto. Part
(c) of Schedule 5.11(b) sets forth as of the Amendment Closing Date each
Subsidiary of the Company which is an Investment Vehicle together with a
classification of each such Investment Vehicle as a CDO Subsidiary, a CLO
Subsidiary or a Warehouse Subsidiary. Part (d) of Schedule 5.11(b) sets forth as
of the Amendment Closing Date each Subsidiary of the Company which is a Workout
Subsidiary.

5.12 Purpose of Loans; Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

(a) The Company intends to use the proceeds of Loans solely as provided in
Section 6.12 and does not intend to (and will not) use all or any portion of the
proceeds of any Loan for any purpose that would constitute a violation of
Regulation T, U or X of the FRB.

(b) The Company (i) is not a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935 and (ii) is not, and is not required to be,
registered as an “investment company” under the Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Note Party to the Administrative
Agent or any Holder in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.14 Compliance with Laws. The Company and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all Judgments
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or Judgment is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.15 Business and Location.

(a) On the Amendment Closing Date, the Company’s chief executive office address
is located at 500 Boylston Street, Suite 1200, Boston, MA 02116. The Company
does not conduct any business or operations other than the Business and
activities reasonably related or incidental thereto. Accurate and complete
records of all Collateral are maintained at the Company’s chief executive
office. The Company will not engage in any business or activities other than the
Business and activities reasonably related or incidental thereto during the term
hereof.

(b) Except as otherwise provided in Section 6.10 or 6.11 hereof or agreed to by
the Administrative Agent, on the Amendment Closing Date, all Collateral Revenues
and Proceeds of

 

- 42 -



--------------------------------------------------------------------------------

Collateral are on deposit in a Deposit Account that is subject to a Deposit
Account Control Agreement or in a Securities Account that is subject to a
Securities Account Control Agreement.

5.16 Financing Statement; Perfected Security Interest. The Company hereby
authorizes the Administrative Agent, on behalf of Holders, to file the Financing
Statement in the form attached hereto as Exhibit C in the Filing Office or in
such other locations as the Administrative Agent, on behalf of Holders, may now
or hereafter deem necessary or prudent in its reasonable discretion. The
execution and delivery of this Agreement and the Security Agreement and the
Grant of the Lien in favor of the Administrative Agent under the Security
Agreement create a valid, enforceable Lien in the Collateral and the Proceeds
thereof. The Filing Office is the only office where a financing statement is
required to be filed under the UCC in order to perfect such security interest in
all Filing Collateral. Following the filing of the Financing Statement in the
form attached hereto as Exhibit C in the Filing Office and subject to Permitted
Encumbrances, the Lien of the Administrative Agent, on behalf of Holders, in all
Filing Collateral (including all Securities Accounts) is a first priority
perfected security interest. Following the Administrative Agent’s obtaining
“control” within the meaning of the UCC, and subject to Permitted Encumbrances,
the Lien of the Administrative Agent, on behalf of Holders, in all Control
Collateral that does not also constitute Filing Collateral is a first priority
perfected security interest. Upon delivery into the Administrative Agent’s
possession of all Possessory Collateral that does not also constitute Filing
Collateral, the Lien therein of the Administrative Agent, on behalf of Holders,
will be a first priority perfected security interest.

5.17 Title; Sufficiency; No Liens. The Company has and will maintain good title
to the Collateral free of all Liens (other than the Lien granted to the
Administrative Agent, on behalf of the Holders, hereunder and Permitted
Encumbrances). Except with respect to filings reflecting Permitted Encumbrances,
there is no effective financing statement (or similar statement, agreement,
pledge, deed of trust, mortgage, notice or registration), Lien, or, to the
Company’s knowledge, Judgment filed with, registered, indexed or recorded in any
Governmental Authority, directly or indirectly identifying or encumbering or
covering or involving any Collateral or which could reasonably be expected to
have a Material Adverse Effect. The Company shall take actions necessary to
terminate all effective filings other than those reflecting Permitted
Encumbrances prior to or concurrently with the Amendment Closing Date.

5.18 No Further Liens on Collateral. Other than with respect to the Lien granted
herein to the Administrative Agent on behalf of the Holders and other than with
respect to Permitted Encumbrances, the Company has not entered into, and will
not enter into, any agreement or understanding or take, permit or suffer to
exist any action (including the filing of a financing statement, agreement,
pledge, deed of trust or mortgage, notice or registration) or event (whether by
operation of law or otherwise) for the purpose of, or that may have the effect
of, directly or indirectly, Granting or permitting any Lien on any Collateral,
any interest therein or rights pertaining thereto.

5.19 Capitalization; Solvency.

(a) As of the Amendment Closing Date, the Company’s authorized capital stock
consists of 145,000,000 shares of common stock, par value $0.01 per share, and
5,000,000 shares of preferred stock, par value $0.01 per share, all of which
preferred stock is undesignated. The Company’s common stock beneficially owned
as of March 15, 2010 by each person or group who is known by the Company to own
beneficially more than 5% of its common stock based solely upon reports filed
with the Securities and Exchange Commission is described on Schedule 5.19(a)
attached hereto. As of March 15, 2010, the issued and outstanding shares of
common stock and of preferred stock are set forth on Schedule 5.19(a) hereto and
all outstanding shares are duly and validly issued, fully paid and
nonassessable.

 

- 43 -



--------------------------------------------------------------------------------

(b) The Company is Solvent and will continue to be Solvent after giving effect
to each Loan hereunder, the security interests of Administrative Agent, on
behalf of Holders, and the other transactions contemplated hereunder.

5.20 Brokers and Financial Advisors. Other than as set forth on Schedule 5.20,
no brokers or finders were used by the Company in connection with the financing
contemplated hereby and the Company hereby agrees to indemnify and hold the
Administrative Agent and the Holders harmless from and against any and all
liabilities, costs and expenses (including reasonable attorney’s fees and court
costs) suffered or incurred by the Administrative Agent or any such Holder as a
result of any Person claiming to have acted as a broker or finder on behalf of
the Company in connection with the transaction contemplated hereby. The
provisions of this Section shall survive the expiration and termination of this
Agreement and the payment of the Obligations.

5.21 Ownership of CLO Notes. Other than the CLO Notes set forth on
Schedule 1.01A, as of the Amendment Closing Date, neither the Company nor 2009
CLO Subsidiary holds or otherwise owns any CLO Notes.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Commitment remains in effect or any Loan or other Obligation
hereunder (other than, following the termination of this Agreement in accordance
with its terms, any Obligation as to which no claim has been made) shall remain
unpaid or unsatisfied, the Company shall:

6.01 Financial Statements. Deliver to the Administrative Agent and, except as
indicated below, each Holder, in form and detail reasonably satisfactory to the
Administrative Agent:

(a) As soon as available, but in any event within 30 days after the end of each
fiscal month of the Company (except the fiscal months that coincide with the end
of each fiscal quarter and fiscal year), the unaudited consolidated balance
sheets of the Company and its Subsidiaries as of the end of such fiscal month,
together with consolidated statements of income for such fiscal month, in each
case as prepared for the Company’s internal purposes and in form substantially
similar to the monthly financial statements of the Company and its Subsidiaries
delivered to the Administrative Agent prior to the date hereof (which for the
avoidance of doubt, do not include monthly “true-up” adjustments to the
allowance for loan loss reserve, the provision for credit losses, the equity
compensation expense, incentive accruals and income tax expense) and certified
by the chief financial officer, the controller or the treasurer of the Company;

(b) As soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Company (except the last fiscal quarter of each fiscal
year of the Company), consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal quarter, together with consolidated
statements of income and cash flows for such fiscal quarter and for the period
beginning with the first day of such fiscal year and ending on the last day of
such fiscal quarter, certified by the chief financial officer, the controller or
the treasurer of the Company; and

(c) As soon as available, but in any event within 120 days after the end of each
fiscal year of the Company, consolidated balance sheets of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, cash flows and stockholders’ equity for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

- 44 -



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) above, a certificate of a Responsible Officer of
the Company substantially in the form attached hereto as Exhibit E (each, a
“Compliance Certificate”) (i) showing in reasonable detail the calculations used
in determining the Minimum Interest Coverage, Coverage Test and Consolidated Net
Worth for demonstrating compliance with Section 6.14 and for demonstrating
compliance with the other matters specified therein, and (ii) stating that no
Default or Event of Default has occurred and is continuing or, if a Default or
an Event of Default has occurred and is continuing, stating the nature thereof
and the action that the Company proposes to take with respect thereto;

(b) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) On the Amendment Closing Date and concurrently with (i) any borrowing of
Loans as required by Section 4.02(e) hereof and (ii) any prepayment of Loans in
accordance with Sections 2.02, 2.03(b) and/or 2.03(c), but in any event within
15 days after the end of each calendar month, a Borrowing Base Certificate, as
at the end of such month, in each case duly certified by the chief financial
officer, treasurer or controller of the Company; and

(d) Promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Note Documents, as the Administrative Agent may from time to time
reasonably request.

Any documents, schedules, invoices or other papers delivered to the
Administrative Agent or the Holders may (but shall not be required to) be
destroyed or otherwise disposed of by the Administrative Agent or the Holders at
any time after the same are delivered to the Administrative Agent or the
Holders, except as otherwise designated by the Company to the Administrative
Agent in writing, but shall at all times be subject to the confidentiality
provisions of Section 12.08 hereof.

The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Holder shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.03 Notices. Promptly notify the Administrative Agent and each Holder:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable, (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute or Litigation between the Company or
any Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any Litigation affecting the Company or any Subsidiary;
or (iv) any material loss, damage, or Litigation relating to the Collateral;

(c) of the occurrence of any ERISA Event; and

 

- 45 -



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Company requiring the Company to restate any of its financial
statement previously delivered to the Administrative Agent pursuant to
Section 6.01.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Note Document that have been breached.

6.04 Payment of Obligations. Pay and discharge, as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company; (b) all lawful claims which, if unpaid,
would by law become a Lien (other than a Permitted Encumbrance) upon any
property of the Company; and (c) all Indebtedness of the Company, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. Except as otherwise permitted under
Section 7.03, (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (in the case of this clause (b)) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Insurance. At the Company’s sole cost and expense,
(a) maintain policies of insurance for director, officer and company liability
with the insurance companies providing such policies to the Company as of the
Closing Date, or such other financially sound and reputable insurance companies
acceptable to the Administrative Agent, in amounts not less than the amounts of
the Company’s policies existing as of the Closing Date, and in each case, which
policies are otherwise consistent with sound business practice for entities with
lines of business substantially similar to those lines of business conducted by
the Company, and the Company will furnish to the Administrative Agent upon
request full information as to the insurance carried, (b) timely pay all
premiums, fees and charges required in connection with all of its insurance
policies and otherwise continue to maintain such policies in full force and
effect; and (c) promptly notify the Administrative Agent of any loss in excess
of $2,000,000 covered by or claim under or notice made in connection with any
such insurance policies (collectively, the “Insurance Requirements”).

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all Judgments applicable to it or its business or property,
except in such instances in which (a) such requirement of Law or Judgment is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect.

6.08 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in accordance with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and its Subsidiaries; and (b) such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
its Subsidiaries.

 

- 46 -



--------------------------------------------------------------------------------

6.09 Inspection Rights. Permit representatives and agents of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make abstracts therefrom (but not copies
thereof), and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants (provided that representatives of
the Company may be present at any such discussion), all at the expense of the
Administrative Agent (unless an Event of Default has occurred and is continuing)
(which expense shall not be reimbursable by the Company pursuant to
Sections 12.04 or 12.05) and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon a reasonable advance
written notice to the Company; provided that when an Event of Default exists the
Administrative Agent (or any of representative or agent thereof) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

6.10 Banks and Payments. Cause all Collateral Revenues and Proceeds to be
deposited (x) into that certain account of NewStar Concentration LLC held at
Wachovia Bank, National Association the last four digits of which are 5215 or
any replacement or successor account (the “Concentration Account”), and to
further cause all Collateral Revenues and Proceeds to be transferred out of such
Concentration Account and into an account listed on Schedule 6.10 or 6.11
attached hereto within two Business Days of the deposit thereof into such
Concentration Account, or (y) directly into Deposit Accounts listed on
Schedule 6.10 attached hereto, which Schedule may be updated by the Company from
time to time by delivering to the Administrative Agent a revised Schedule 6.10
reflecting any changes with respect to the Deposit Accounts maintained by the
Company or any Subsidiary Guarantor into which the Company or any Subsidiary
Guarantor intends to deposit or deposits any Collateral Revenues or Proceeds.
With respect to any new Deposit Account reflected on a revised Schedule 6.10
delivered after the Amendment Closing Date, prior to depositing any Collateral,
Collateral Revenues or Proceeds into such new account, the Company or such
Subsidiary Guarantor shall enter into a Deposit Account Control Agreement with
respect to such Deposit Account. For the avoidance of doubt, no Deposit Account
of the Company or any Subsidiary shall be required to be subject to a Deposit
Account Control Agreement, or otherwise subject to the Administrative Agent’s
control other than those Deposit Accounts of the Company or any Subsidiary
Guarantor into which the Company or such Subsidiary Guarantor intends to deposit
or deposits Collateral Revenues or Proceeds. Notwithstanding anything in this
Section 6.10 or in the other Note Documents to the contrary, the Administrative
Agent agrees that (a) it shall not give instructions to any depository bank
pursuant to any Deposit Account Control Agreement unless an Event of Default
shall have occurred and be continuing, and (b) if it shall have given
instructions to any depositary bank pursuant to any Deposit Account Control
Agreement and the Event of Default related thereto shall be cured to the
satisfaction of the Administrative Agent or waived by the Administrative Agent,
the Administrative Agent shall, upon the request of the Company, withdraw such
instruction. Each Deposit Account Control Agreement shall constitute a present
grant of control to the Administrative Agent and shall provide the
Administrative Agent, for the benefit of the Holders, a first priority security
interest in the affected Deposit Account. Notwithstanding anything in this
Section 6.10 to the contrary, the Company and the Subsidiary Guarantors shall be
permitted to maintain the following accounts not subject to the Administrative
Agent’s control: (i) accounts of the Company or any Subsidiary Guarantor
established and maintained for the purpose of holding funds in escrow for the
benefit of third parties, (ii) accounts of the Company established and
maintained for the purpose of clearing amounts (A) held in the Company’s
capacity as the administrative or collateral agent for a syndicate of lenders
(but excluding for the avoidance of doubt any syndicate of lenders composed
entirely of Note Parties), and/or (B) owed to Investment Vehicles that are not
Note Parties in connection with their ordinary course financing transactions,
(iii) that certain account of the Company held at Bank of America, N.A. the last
four digits of which are 6695 or any replacement or successor account used
solely for payroll, employee bonuses, taxes, accounts payable and other
miscellaneous finance-related payments, (iv) that certain account of the Company
held at Wachovia Bank, National Association the last four digits of which are
6272 or any replacement or successor account generally used for making
disbursements, and (v) provided that no Default or Event of Default shall have
occurred and be continuing, those other accounts of the Company

 

- 47 -



--------------------------------------------------------------------------------

or any Subsidiary Guarantor expressly designated on Schedule 6.10 attached
hereto so long as the total amount of funds on deposit in such designated
accounts (excluding Unapplied Cash) does not exceed $500,000 in the aggregate at
any given time. Except as otherwise provided in this Section 6.10 or in
Section 6.11, each Deposit Account and Securities Account maintained by the
Company and each Subsidiary Guarantor into which the Company or such Subsidiary
Guarantor intends to deposit or deposits Collateral, Collateral Revenues or
Proceeds is subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable, and is listed on Schedule 6.10 or Schedule
6.11.

6.11 Securities and Investments. Cause all Collateral consisting of securities
and Investments owned by the Company or any Subsidiary Guarantor and held by a
securities intermediary to be held in one of the Securities Accounts listed on
Schedule 6.11 attached hereto, which Schedule may be updated by the Company from
time to time by delivering to the Administrative Agent a revised Schedule 6.11
reflecting any changes with respect to the Securities Accounts maintained by the
Company in which the Company intends to deposit or deposits any Collateral. With
respect to any new Securities Account reflected on a revised Schedule 6.11
delivered after the Amendment Closing Date, prior to causing any Collateral
consisting of securities or Investments owned by the Company or any Subsidiary
Guarantor to be held in any such new Securities Account, the Company or such
Subsidiary Guarantor shall enter into a Securities Account Control Agreement
with respect to such Securities Account. For the avoidance of doubt, no
Securities Account of the Company or any Subsidiary Guarantor shall be required
to be subject to a Securities Account Control Agreement, or otherwise subject to
the Administrative Agent’s control other than those Securities Accounts of the
Company or any Subsidiary Guarantor into which the Company or such Subsidiary
Guarantor intends to deposit or deposits any Collateral. Notwithstanding
anything in this Section 6.11 or in the other Note Documents to the contrary,
the Administrative Agent agrees that (a) it shall not give instructions to any
institution maintaining a Securities Account pursuant to a Securities Account
Control Agreement unless an Event of Default shall have occurred and be
continuing, and (b) if it shall have given instructions to any institution
maintaining a Securities Account pursuant to any Securities Account Control
Agreement and the Event of Default related thereto shall be cured to the
satisfaction of the Administrative Agent or waived by the Administrative Agent,
the Administrative Agent shall, upon the request of the Company, withdraw such
instruction. Each such Securities Account Control Agreement shall constitute a
present grant of control to the Administrative Agent and shall provide the
Administrative Agent, for the benefit of the Holders, a first priority security
interest in the affected Securities Account. Notwithstanding anything in this
Section 6.11 to the contrary, the Company and the Subsidiary Guarantors shall be
permitted to maintain not subject to the Administrative Agent’s control that
certain Securities Account of the Company held at Wachovia Bank the last four
digits of which are 0631 (or any successor or replacement account) used solely
for the purpose of holding the Company’s treasury stock.

6.12 [Reserved].

6.13 Use of Proceeds. The Company shall use the proceeds of Loans only for a
Permitted Use or Uses.

6.14 Certain Financial Covenants.

(a) Minimum Interest Coverage. The Company and its Subsidiaries shall at all
times maintain the sum of Unrestricted Cash plus Availability in an amount at
least equal to Pro Forma Interest Charges for the six-month period immediately
succeeding any date of determination (the “Minimum Interest Coverage”).

(b) Coverage Test. The Company shall at all times cause the Borrowing Base as of
any date of determination less the Pro Forma Interest Charges as of such date to
equal or exceed the Total Outstandings as of such date (the “Coverage Test”).

 

- 48 -



--------------------------------------------------------------------------------

(c) Consolidated Net Worth. The Company and its Subsidiaries shall at all times
maintain a Consolidated Net Worth of at least $400,000,000, less the amounts of
any reduction in the assets designated on the Company’s consolidated balance
sheet as “deferred income taxes, net” and/or “deferred financing costs, net”
from the amounts thereof shown on the Company’s consolidated balance sheet as of
September 30, 2009.

6.15 Certain Property Interests. In the event the Company or any Subsidiary
Guarantor has or acquires any fee interest in real property (including, without
limitation, any REO Property), the Company shall, upon the Administrative
Agent’s request and at the expense of the Company promptly (i) furnish to the
Administrative Agent all information relating to such property as the
Administrative Agent may reasonably request and (ii) execute and deliver (or
cause such Subsidiary Guarantor to execute and deliver) such mortgages or deeds
of trust in form and substance reasonably acceptable to the Administrative Agent
covering such property, together with evidence that such mortgages or deeds of
trust have been recorded in all places to the extent necessary or reasonably
desirable, in the judgment of the Administrative Agent, to create a valid and
enforceable first priority lien on such property in favor of the Administrative
Agent for the benefit of the Holders (or in favor of such other trustee as may
be required or reasonably desired under local law).

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Commitment remains in effect or any Loan or other Obligation
hereunder (other than, following the termination of this Agreement in accordance
with its terms, any Obligation as to which no claim has been made) shall remain
unpaid or unsatisfied, the Company shall not:

7.01 Indebtedness. Subject to Section 7.06, incur, or permit any Subsidiary
Guarantor, 2009 CLO Subsidiary or any Warehouse Subsidiary whose Capital Stock
is part of the Collateral to Incur any Indebtedness after the Amendment Closing
Date, except for the following:

(a) Indebtedness created under any Note Document;

(b) any Indebtedness in an aggregate principal amount not to exceed $20,000,000
under any traditional repurchase agreement financing with a term of not longer
than 60 days;

(c) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 7.01(c);

(d) any Permitted Refinancing Indebtedness;

(e) any Indebtedness arising from intercompany loans that is expressly
subordinated to the Loans pursuant to a written subordination agreement
satisfactory to the Administrative Agent;

(f) Guaranty Obligations incurred after the Closing Date in respect of
Indebtedness not prohibited by this Section 7.01 in an aggregate principal
amount not to exceed $5,000,000;

(g) Indebtedness consisting of Capital Lease obligations and/or secured by
Permitted Encumbrances under Section 7.02(e), in a principal amount not in
excess of $5,000,000 in the aggregate;

(h) Indebtedness of the Company existing or arising under Hedge Agreements
entered into in the ordinary course of business consistent with past practices,
but only to the extent either (i) hedged or entered into for bona fide hedging
purposes and not for speculative purposes, or (ii) entered into in connection
with the provision of interest rate hedging facilities to the Company’s
borrowers;

 

- 49 -



--------------------------------------------------------------------------------

(i) Indebtedness of any Investment Vehicle, but excluding Indebtedness of any
Investment Vehicle arising under a Hedge Agreement unless such Indebtedness is
permitted pursuant to Section 7.01(n) or such Indebtedness is entered into after
the Closing Date pursuant to a Hedge Agreement that has been consented to by the
Administrative Agent in the exercise of its reasonable discretion;

(j) Indebtedness that is expressly subordinated to the Loans pursuant to written
terms reasonably satisfactory to the Administrative Agent;

(k) the Citigroup Demand Note;

(l) the Natixis Facility, the Wachovia Facility and the Citigroup Facility,
provided that, without the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), no such facility shall be
amended to increase the respective maximum stated principal amounts of
Indebtedness thereunder as of the date hereof at any time that the Capital Stock
of the Warehouse Entity that is the obligor under such facility is part of the
Collateral;

(m) Guaranty Obligations pursuant to that certain Guaranty by NewStar CP Funding
LLC dated July 15, 2009 in favor of Wachovia Bank, National Association which
are not in excess of $1,000,000 in the aggregate;

(n) unsecured Indebtedness;

(o) additional Indebtedness of the Company incurred after the Closing Date, so
long as after giving effect to the incurrence of such Indebtedness, the Company
shall be in compliance with the financial covenants set forth in Section 6.14;
and

(p) in addition to Indebtedness expressly permitted by the preceding provisions
of this Section 7.01, Indebtedness of Subsidiary Guarantors incurred after the
Closing Date to the extent consented to by the Administrative Agent in the
exercise of its reasonable discretion.

7.02 Liens. Directly or indirectly create, incur, assume or suffer to exist, or
permit any Subsidiary Guarantor, 2009 CLO Subsidiary or any Warehouse Subsidiary
whose Capital Stock is part of the Collateral, directly or indirectly, to
create, incur, assume or suffer to exist, any Lien on (i) in the case of the
Company, any Collateral, and (ii) in the case of any Subsidiary Guarantor, 2009
CLO Subsidiary or any such Warehouse Subsidiary, any of such Subsidiary’s
properties or assets of any kind, in each case whether now owned or hereafter
acquired, or any income or profits therefrom, or otherwise assign any rights to
receive any income or profits therefrom, except for the following:

(a) Liens pursuant to any Note Document;

(b) Liens existing on the date hereof and listed on Schedule 7.02(b) and any
renewal, extension, refinancing or refunding thereof which does not encumber
additional property;

(c) Customary Permitted Liens;

(d) Liens securing any Indebtedness (including any Permitted Refinancing
Indebtedness) that is not prohibited under Section 7.01;

(e) Liens arising in respect of purchase money Indebtedness or Capital Leases
permitted under Section 7.01(g) (including the interest of a lessor under a
Capital Lease and purchase money Liens to which any property is subject at the
time, on or after the date hereof;

 

- 50 -



--------------------------------------------------------------------------------

(f) Liens on Cash or Cash Equivalents pledged to secure obligations under Hedge
Agreements, following demand by any counterparty entitled, based upon reasonable
calculations of the value of such obligations on a mark-to-market basis, to
require cash collateralization of such obligations;

(g) Liens securing judgments (including, without limitation, pre-judgment
attachments) but only to the extent for an amount and for a period not resulting
in an Event of Default under Section 9.01(i) hereof;

(h) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents presented in letter of
credit drawings;

(i) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Company or acquired by the Company;

(j) Liens on Obligor Loans not included in the Collateral, provided that such
Liens secure Indebtedness not prohibited by Section 7.01;

(k) Liens on Workout Assets which secure Obligor Loans to the extent such Liens
are in existence on the date such assets become Workout Assets; and

(l) Liens not otherwise permitted by the foregoing clauses of this Section 7.02
securing obligations or other liabilities; provided, however, that the aggregate
outstanding amount of all such obligations and liabilities shall not exceed
$500,000 at any time.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, or permit any Subsidiary
Guarantor to do any of the foregoing provided that (a) any Subsidiary Guarantor
may merge or consolidate with, or dispose of all or substantially all of its
assets to or in favor of the Company or any other Subsidiary Guarantor; (b) any
Subsidiary Guarantor with assets having a book value of less than $1,000,000 may
liquidate, dissolve or merge or consolidate with the Company or any other
Subsidiary Guarantor of the Company, so long as, in the cases of clauses (a) and
(b) above, if the Company is party to any such transaction, it shall be the
surviving or continuing Person after the consummation thereof; and (c) any REO
Subsidiary may sell, transfer or otherwise dispose of any REO Property, and upon
the consummation of any such sale, transfer or disposition, such REO Subsidiary
may be merged, dissolved, liquidated or consolidated without into another
Person; provided that if such REO Subsidiary is a Subsidiary Guarantor, after
giving effect to such sale, transfer or disposition and the application of the
proceeds thereof, the Coverage Test shall be satisfied; and (d) the Company may
merge or consolidate with, or Dispose of all or substantially all of its assets
to or in favor of any Person so long as (i) either (A) the Company is the
surviving or continuing Person after such merger or consolidation or (B) the
surviving or continuing Person after such merger or consolidation, or the Person
to which such Disposition is made, as the case may be, is incorporated or
organized under the laws of any State of the United States and such corporation
expressly assumes all obligations of Company under this Agreement and the other
Note Documents pursuant to written agreements reasonably satisfactory to the
Administrative Agent, (ii) after giving effect to such transaction, the Company
or such other corporation, as the case may be, has a Consolidated Net Worth at
least equal to the Consolidated Net Worth of the Company prior to giving effect
to such transaction, (iii) no Default or Event of Default has occurred and is
continuing either prior to or after giving effect to such transaction and
(iv) prior to and after giving effect to such transaction, the Company is in
compliance with the financial covenants set forth under Section 6.14 hereto on a
pro forma basis.

 

- 51 -



--------------------------------------------------------------------------------

7.04 Dispositions. Dispose, or permit any Subsidiary Guarantor, 2009 CLO
Subsidiary or any Warehouse Subsidiary whose Capital Stock is part of the
Collateral to Dispose, of any Collateral or any other property or assets of the
Company or such Subsidiary Guarantor, 2009 CLO Subsidiary or such Warehouse
Subsidiary, or enter into any agreement to make any such Disposition, except:

(a) Dispositions permitted by Section 7.03 or Section 7.05 and Liens permitted
by Section 7.02;

(b) Dispositions of property by any Subsidiary to the Company or any other
Subsidiary Guarantor and Dispositions of property by the Company to any
Subsidiary Guarantor;

(c) Dispositions of Cash and Cash Equivalents;

(d) Dispositions of (i) obsolete or worn-out property (including leasehold
interests), equipment or other tangible property no longer used or useful in
their business, and (y) any inventory or other property (including receivables)
sold or disposed of in the ordinary course of business and on ordinary business
terms), provided that the Company may sublease real property to the extent such
sublease would not interfere with the operation of the Business;

(e) Dispositions of Unencumbered Assets or any Obligor Loan; provided that, if
such Disposition is made by any such Person other than 2009 CLO Subsidiary,
after giving effect to such Disposition and the application of the proceeds
thereof, the Coverage Test shall be satisfied;

(f) Dispositions by the Company of (i) CLO Notes constituting Collateral to
unaffiliated third parties and (ii) CLO Notes not constituting Collateral;
provided that, in the case of any Disposition described in clause (i) of this
Section 7.04(f), after giving effect to any such Disposition and the application
of the proceeds thereof, (A) no Default or Event of Default shall have occurred
and be continuing, (B) the Coverage Test shall be satisfied, (C) the Company
shall have provided written notice to the Administrative Agent at least five
(5) days prior to the trade date in connection with such Disposition and (D) any
required prepayments and payments of fees in connection with such prepayment
shall have been made;

(g) Dispositions of Collateral or other property or assets to Investment
Vehicles in exchange for other Collateral or other property or assets in
accordance with the Company’s ordinary course substitution and trading
mechanism, its Contractual Obligations and Requirements of Law, provided that
after giving effect to any such Disposition, the Coverage Test shall be
satisfied;

(h) Dispositions of Workout Assets to non-Affiliates, provided that, both before
and after giving effect thereto, the Coverage Test shall be satisfied; and

(i) subject to the terms of Section 7.03, any Disposition by the Company of
property or other assets not constituting Collateral.

7.05 Restricted Payments. Directly or indirectly declare, pay or make any
Restricted Payment, or set aside or otherwise deposit or invest any sums for
such purpose, or agree to do any of the foregoing; provided that the Company may
declare, pay or make any Restricted Payment if, at the time of and after giving
effect to such Restricted Payment:

(a) no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby; and

 

- 52 -



--------------------------------------------------------------------------------

(b) the aggregate amount of such Restricted Payments made in Cash in any fiscal
year does not exceed $10,000,000 for any purposes other than repurchases by the
Company of its own Capital Stock which repurchases, together with any Restricted
Payments permitted in the last paragraph of this Section 7.05, shall not be
subject to such $10,000,000 threshold; and

(c) not less than 5 days prior to making such Restricted Payment, the Company
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Company in the form attached hereto as Exhibit F to the effect
that the requirements set forth in the immediately preceding clauses (a) and
(b) will be complied with, which certificate shall be true, correct and complete
in all material respects both immediately before and after giving effect to such
Restricted Payment.

In addition to the Restricted Payments expressly permitted above, the following
Restricted Payments shall also be permitted (without duplication): (i) so long
as no Default or Event of Default has occurred and is continuing, Restricted
Payments which constitute Permitted Uses, (ii) so long as (A) no Event of
Default would be caused thereby and (B) after giving effect to such payment the
Coverage Test shall be satisfied, any Restricted Payment described in clause
(iii) of the definition of “Restricted Payment” and (iii) whether or not a
Default or Event of Default has occurred and is continuing, (A) the defeasance,
redemption, retirement, repurchase or other acquisition of subordinated
Indebtedness of the Company with the net cash proceeds from an Incurrence of
Permitted Refinancing Indebtedness; (B) the repurchase, redemption or other
acquisition or retirement for value in the ordinary course of business of any
Capital Stock of the Company from any present or former employee, officer or
independent director of the Company or any of its Subsidiaries received by such
Person in connection with such Person’s compensation (including in connection
with such Person’s death, disability, or termination of employment), provided
that any Restricted Payment pursuant to this clause (B) shall not exceed
$2,000,000 during any period while a Default or an Event or Default is
continuing, and (C) Restricted Payments the proceeds of which will be used by
the Company to make cash payments in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Company, provided that
any Restricted Payment pursuant to this clause (C) shall not exceed $500,000
during any period while a Default or an Event or Default is continuing.

7.06 Change in Nature of Business. (a) Without the Administrative Agent’s prior
consent, engage, or permit any subsidiary to engage, in any material line of
business substantially different from the Business.

(b) Notwithstanding anything to the contrary in Article VII, the Company shall
not permit any of the following:

(i) NewStar Concentration LLC to incur any Indebtedness or to engage in any
activity other than the holding of the Concentration Account and the management,
clearing and disbursement of funds held in the Concentration Account; or

(ii) (x) the NewStar Collateral Subsidiary to incur any Indebtedness other than
Indebtedness owed to the Administrative Agent or to engage in any other activity
other than the holding, management and administration of Unencumbered Assets or
(y) Alameda NS Four Holding, LLC or any other REO Subsidiary that is a
Subsidiary Guarantor to incur any Indebtedness other than Indebtedness owed to
the Administrative Agent or to engage in any other activity other than the
holding, management and administration of the REO Property held by Alameda NS
Four Holding, LLC as of the Amendment Closing Date or held by such other REO
Subsidiary at the time it becomes a Subsidiary Guarantor.

 

- 53 -



--------------------------------------------------------------------------------

7.07 Transactions with Affiliates. Enter into, or permit any Subsidiary
Guarantor, 2009 CLO Subsidiary or any Warehouse Subsidiary whose Capital Stock
is part of the Collateral to enter into, any transaction of any kind with any
Affiliate of the Company, whether or not in the ordinary course of business,
other than (a) transactions (i) among the Company and its Subsidiaries or
(ii) among the Subsidiaries, (b) transactions pursuant to Contractual
Obligations in effect on the Amendment Closing Date, (c) Restricted Payments
that are not prohibited hereunder, (d) issuances of Capital Stock by the Company
and/or any non-wholly owned Subsidiaries to Affiliates (other than wholly-owned
Subsidiaries), (e) payment of reasonable fees, compensation or employee benefit
arrangements, and any indemnity provided for the benefit of directors of the
Company in the ordinary course of business and consistent with industry
practice, (f) other transactions with Affiliates otherwise expressly permitted
by the terms of this Agreement, and (g) transactions with Affiliates conducted
on fair and reasonable terms substantially as favorable to the Company and any
Subsidiary, as the case may be, as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that any transactions described in this clause
(g) involving amounts in excess of $2,000,000 individually and $10,000,000 in
the aggregate shall be approved in advance by the board of directors of the
Company.

7.08 Burdensome Agreements. Enter into, or permit any Subsidiary Guarantor or
any other Subsidiary whose Capital Stock is part of the Collateral to enter
into, any Contractual Obligation (other than this Agreement or any other Note
Document) that limits the ability of:

(a) any Subsidiary or any Investment Vehicle, in each case whose Capital Stock
is part of the Collateral, to make Restricted Payments to the Company or to
otherwise transfer property to the Company, other than (i) in the case of any
Investment Vehicle existing on the date hereof, the limitations set forth in the
Organizational Documents or in the underlying agreements to which such
Investment Vehicle is a party, (ii) in the case of any Investment Vehicle formed
or acquired after the date hereof, such limitations as are of a type customarily
set forth in the Organizational Documents of CLOs, CDOs or “warehouse” lending
or borrowing facilities or in the underlying agreements for Investments of the
type being made by any such Investment Vehicle, or (iii) such limitations as are
reasonable and customary in connection with a financing entered into by any
non-wholly owned Subsidiary or Investment Vehicle; or

(b) the Company or any Subsidiary Guarantor to create, incur or assume Liens on
any Collateral in favor of the Administrative Agent to secure the Obligations.

7.09 Use of Proceeds. Use, or permit any Subsidiary to use, the proceeds of
Loans for any purpose that (a) constitutes a violation of Regulations T, U or X
promulgated by the FRB or (b) is not otherwise permitted by Section 6.13.

ARTICLE VIII.

INTENTIONALLY OMITTED

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company fails to pay (i) when and as required to be paid as
set forth herein, any payment of principal or (ii) within five days after the
same becomes due, any interest, fee or other amount (other than principal) due
hereunder or under any other Note Document; or

(b) Specific Covenants. The Company fails to perform or observe (i) any term,
covenant or agreement contained in any of Section 6.05(a), Section 6.14(a),
Section 6.14(c) or Article VII, or (ii) any

 

- 54 -



--------------------------------------------------------------------------------

term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.10,
6.11, 6.12 or 6.13 and such failure continues for 10 Business Days; provided
that, with respect to any Default under Section 6.01 or Section 6.02, if such
Default occurred as a result of extraordinary circumstances without any fault on
the part of the Company, such cure period shall be extended by such additional
time as may be reasonably requested by the Company, which request shall not be
unreasonably withheld; provided that no Loans shall be made hereunder at any
time when Company shall have failed to deliver a Compliance Certificate or
Borrowing Base Certificate to the extent required by, and in accordance with,
Section 6.02(a) or 6.02(c); or

(c) Coverage Test. The Company fails to satisfy the Coverage Test and such
failure continues for 60 days after the date of such failure; or

(d) Other Defaults. The Company fails to perform or observe any other covenant
or agreement (not specified in subsection (a), (b) or (c) above) contained in
any Note Document on its part to be performed or observed and such failure
continues for 30 days; or

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Note Party
herein, in any other Note Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(f) Payment Default under Other Instruments. A default shall occur under any of
the Company’s Indebtedness (other than the Obligations), which default (i) is
caused by a failure by the Company to pay any principal on such Indebtedness at
final maturity (a “Payment Default”) or (ii) results in the acceleration of such
Indebtedness prior to its express maturity and, in each case, (A) the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $5,000,000 or more and (B) such
Payment Default has not been cured, or such acceleration has not been rescinded,
as the case may be, within 30 days after the occurrence or declaration thereof;
provided, that such 30 day period shall be deemed to have terminated upon the
commencement of the exercise of remedies by the holders of such Indebtedness; or

(g) Insolvency Proceedings, Etc. The Company or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 consecutive calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or

(h) Inability to Pay Debts; Attachment. (i) The Company becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Company
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(i) Judgments. There is entered against the Company or any of its Subsidiaries
(i) a final judgment or order of a court of competent jurisdiction for the
payment of money in an aggregate amount exceeding $5,000,000 (to the extent not
covered by independent third-party insurance as to which the

 

- 55 -



--------------------------------------------------------------------------------

insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) such judgment or order remains undischarged, unpaid, unstayed, unbonded or
undismissed as of the earlier to occur of (x) 30 consecutive days after such
judgment or order is entered and (y) the date such judgment or order becomes
non-appealable; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

(k) Invalidity of Note Documents. Any Note Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Note Party denies in writing the validity or
enforceability of any Note Document to which it is a party; or any Note Party
denies in writing that it has any or further liability or obligation under any
Note Document to which it is a party, or purports in writing to revoke,
terminate or rescind any such Note Document; or

(l) Fundamental Changes. The Company or any other Note Party shall attempt to
terminate, revoke or disclaim any Obligation to the Administrative Agent or any
Holder (except strictly in accordance with its terms).

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, subject to Section 11.12, at the
request of, or may, with the consent of, the Required Holders, take any or all
of the following actions:

(a) declare the Commitments to be terminated, whereupon the Commitments shall be
terminated;

(b) declare the unpaid aggregate principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Note Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;

(c) exercise on behalf of itself and the Holders all rights and remedies
available to it and the Holders under the Note Documents (subject to any
limitations on such rights and remedies set forth in the Security Agreement) or
under applicable law, which shall include the rights, powers and remedies
(i) granted to secured parties under the UCC or other applicable Uniform
Commercial Code; (ii) granted to the Administrative Agent or the Holders under
any other applicable Law; or (iii) granted to the Administrative Agent or the
Holders under this Agreement, the Notes or any other Note Document or any other
agreement between any Note Party and the Administrative Agent or the Holders;

(d) direct the Company (i) to cause Unencumbered Assets to be sold through a
competitive market sales process at fair market value, and/or (ii) to the extent
not prohibited by an applicable Contractual Obligation, Organizational Document
or Requirement of Law, to sell Obligor Loans owned by any Warehouse Subsidiary
in a commercially reasonable manner through a competitive market sales process
at fair market value, and the Company hereby agrees to follow any such
directions;

(e) exercise its rights under the Security Agreement;

 

- 56 -



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code, the
Commitments shall automatically terminate, the unpaid outstanding principal
amount of all Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Holder.

All such rights, powers and remedies shall be cumulative and not alternative and
enforceable, in Required Holders’ discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include the right to apply
to a court of equity for an injunction to restrain a breach or threatened breach
by any Note Party of this Agreement or any of the other Note Documents. Any
single or partial exercise of, or forbearance, failure or delay in exercising
any right, power or remedy shall not be, nor shall any such single or partial
exercise of, or forbearance, failure or delay be deemed to be a limitation,
modification or waiver of any right, power or remedy and shall not preclude the
further exercise thereof; and every right, power and remedy of the
Administrative Agent or the Holders shall continue in full force and effect
until such right, power and remedy is specifically waived by an instrument in
writing executed and delivered with respect to each such waiver by such parties.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans and other Obligations have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and including all costs and expenses (including Attorney Costs, trustee
fees and court costs) incurred in connection with any collection, receipt,
recovery, appropriation, foreclosure or realization, or from any use, operation,
sale, assignment, lease, pledge, transfer, delivery or disposition of all or any
of the Collateral, or with respect to the care, safekeeping, custody,
maintenance, protection, administration or otherwise of any and all of the
Collateral or in any way relating to the rights of the Administrative Agent and
the Holders under this Agreement;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Holders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Holders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting the unpaid
principal amount of the Loans (in such order as shall be determined by the
Administrative Agent in its reasonable discretion), ratably among the Holders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment, satisfaction or discharge of any other Indebtedness or
Obligations (including any reimbursement, subrogation, contribution or other
obligation to any Person), or otherwise as may be permitted or as required by
any law, rule or regulation (including Section 9-615(a)(3) of the UCC); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

- 57 -



--------------------------------------------------------------------------------

ARTICLE X.

RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY

10.01 Right to Cure. The Administrative Agent, on behalf of the Holders, may, at
its option but without any obligation, after an Event of Default that is
continuing, after consultation with the Company, cure any default by any Note
Party under any Contractual Obligation when due or pay or bond on appeal any
judgment entered against any Note Party; discharge taxes or other Liens at any
time levied on or existing with respect to the Collateral; and pay any amount,
incur any expense or perform any act which, in the Administrative Agent’s
reasonable judgment, after consultation with the Company, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of the Administrative Agent or the Holders with respect thereto. The
Administrative Agent may add any amounts so expended to the Obligations, such
amounts to be repayable by the Company on demand. The Administrative Agent shall
be under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of any Note
Party. Any payment made or other action taken by the Administrative Agent under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

10.02 Power of Attorney. Subject to the terms of Sections 7.2, 8.15, 8.17 and
8.18 of the Security Agreement, each Note Party hereby, or by executing and
delivering the Subsidiary Guaranty, as the case may be, irrevocably constitutes
and appoints, effective during the continuance of an Event of Default, the
Administrative Agent acting through any authorized officer or agent thereof,
with full power of substitution, as such Note Party’s true and lawful
attorney-in-fact with full irrevocable power and authority in such Note Party’s
place and stead and in such Note Party’s name or in its own name, from time to
time in the Administrative Agent’s reasonable discretion, to receive and open
mail addressed to such Note Party, to take any and all action, to do all things,
to execute, endorse, deliver and file any and all writings, documents,
instruments, notices, statements (including financing statements and writings to
correct any ambiguity in any Note Document), checks, drafts, acceptances, money
orders, or other evidence of payment or Proceeds with respect to the Collateral,
which may be or become necessary or desirable in the discretion of the
Administrative Agent to accomplish the terms, purposes and intent of, or to
fulfill such Note Party’s obligations under the Note Documents to which such
Note Party is a party, including the right to enter into any control agreements
on behalf of the Company in accordance with Sections 6.10 and 6.11, to appear in
and defend any action or proceeding brought with respect to the Collateral, and
to bring any action or proceeding, in the name and on behalf of the Company,
which the Administrative Agent, in its discretion, deems necessary or
appropriate to protect its interest in the Collateral. This power is coupled
with an interest and is irrevocable until the Event of Default is cured or
waived. Each Note Party hereby, or by executing and delivering the Subsidiary
Guaranty, as the case may be, releases the Administrative Agent, the Holders and
their respective officers, directors, members, partners, trustees, debt holders,
employees, representatives, agents and designees from any liabilities arising
from any act or acts under this power of attorney and in furtherance thereof,
whether of omission or commission, except and only to the extent the same
results from the applicable released party’s gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.

ARTICLE XI.

ADMINISTRATIVE AGENT

11.01 Appointment and Authorization of Administrative Agent. Each Holder hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action as contractual representative on its behalf under the provisions of
this Agreement and each other Note Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Note Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any

 

- 58 -



--------------------------------------------------------------------------------

other Note Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any trustee or fiduciary
relationship with any Holder or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Note Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Note Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

11.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Note Document by or through agents,
employees or attorneys-in- fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney- in-fact that it selects in the absence of
gross negligence or willful misconduct with respect to such selection.

11.03 Liability of Administrative Agent.

(a) No Agent-Related Person shall (i) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Note Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (ii) be responsible in any manner to any Holder or
participant for any recital, statement, representation or warranty made by the
Company or any of its Affiliates or any officer thereof, contained herein or in
any other Note Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Note Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Note Document, or for any failure of the Company or any
other Note Party to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Holder or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Note
Document, or to inspect the properties, books or records of the Company or any
Affiliate thereof.

(b) The Administrative Agent shall have no obligation whatsoever to the Holders
or to any other Person (other than to the Company to the extent set forth in
this Agreement) to assure that the Collateral exists or is owned by the Company,
or is cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent hereunder or in any of the Note Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its reasonable discretion, given the Administrative Agent’s own interest in
the Collateral as one of the Holders and that the Administrative Agent shall
have no duty or liability whatsoever to the Holders, except to the extent
resulting from its gross negligence or willful misconduct.

11.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate,

 

- 59 -



--------------------------------------------------------------------------------

affidavit, letter, telegram, facsimile, telex or telephone message, electronic
mail message, statement or other document or conversation reasonably believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Company or any of its Affiliates), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Note Document unless it shall first receive such advice or concurrence of the
Required Holders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Holders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Note Document in accordance with a request or consent of the Required
Holders (or such greater number of Holders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Holders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, the Holders shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Holders unless the Administrative Agent shall have received notice from any
Holder prior to the proposed Closing Date specifying its objection thereto.

11.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Holders, unless
the Administrative Agent shall have received written notice from a Holder or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Holders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Holders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Holders.

11.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Holder acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Company or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Holder as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Holder represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Company and its Affiliates, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Company hereunder. Each
Holder also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Note Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly required to be furnished to the Holders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Holder with any credit or other
information concerning the business, prospects, operations, property, financial
and other

 

- 60 -



--------------------------------------------------------------------------------

condition or creditworthiness of any of the Company or any of its Affiliates
which may come into the possession of any Agent-Related Person.

11.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Holders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Holder shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Holders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Holder shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Note Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

11.08 Administrative Agent in its Individual Capacity. Fortress Credit Corp. and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Company and its Affiliates as though Fortress Credit Corp. were not the
Administrative Agent hereunder and without notice to or consent of the Holders.
The Holders acknowledge that, pursuant to such activities, Fortress Credit Corp.
or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Notes and its Loans, Fortress Credit Corp. shall have
the same rights and powers under this Agreement as any other Holder and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Holder” and “Holders” include Fortress Credit Corp. in its
individual capacity.

11.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Holders, which resignation
shall become effective once the successor Administrative Agent succeeds to the
rights, duties and obligations of the Administrative Agent hereunder. If the
Administrative Agent resigns or removed under this Agreement, the Required
Holders shall appoint from among the Holders a successor administrative agent
for the Holders, with the approval of the Company at all times other than during
the existence of a Default or an Event of Default (which approval of the Company
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Holders and the Company, a successor administrative agent from among
the Holders. Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” means such successor administrative
agent and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article XI and Sections 12.04 and 12.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.

 

- 61 -



--------------------------------------------------------------------------------

11.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company, the Administrative Agent (irrespective of whether any amount of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company) shall be entitled and empowered, by intervention in
such proceeding or otherwise

(a) to file and prove a claim for the aggregate principal amount and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Holders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Holders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Holders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with Section 9.03;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Holder or to authorize the Administrative Agent
to vote in respect of the claim of any Holder in any such proceeding.

11.11 Collateral Matters. The Holders irrevocably authorize the Administrative
Agent, at its option and in its discretion:

(a) to take any action with respect to the Collateral which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
any of the Note Documents;

(b) to release any Lien on any property granted to or held by the Administrative
Agent under any Note Document (i) upon termination of the Commitments and
payment in full of all Obligations, (ii) that is sold or to be sold as part of
or in connection with any Disposition permitted hereunder or under any other
Note Document, (iii) in accordance with any provision for the release thereof
provided for in this Agreement or the other Note Documents, or (iv) subject to
Section 12.01, if approved, authorized or ratified in writing by the Required
Holders;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Note Document to the holder of any Lien on such
property that is permitted by Section 7.02; and

(d) following any such release or subordination described in the preceding
clauses (b) and (c), to deliver to the Company, at its expense, any Collateral
so released that is then held by the Administrative Agent hereunder and to
execute and deliver to the Company such releases or other documents as the
Company shall reasonably request to evidence or effectuate such release or
subordination of Liens (including UCC termination statements, termination
letters with respect to control agreements in favor of the Administrative Agent
relating to the Company’s Deposit Accounts and Securities Accounts,
intercreditor agreements and collateral agency agreements).

 

- 62 -



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Holders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 11.11.

In the event that an intercreditor agreement is necessary in connection with the
incurrence by the Company or any Subsidiary Guarantor of any Senior Secured Debt
not prohibited by Section 7.01, the Administrative Agent agrees to negotiate in
good faith with the holders of such Senior Secured Debt and to use commercially
reasonable efforts to enter into an intercreditor agreement with the holders of
such Senior Secured Debt on terms reasonably acceptable to the Administrative
Agent; provided that in no event shall this provision be construed to require
the Administrative Agent to enter into any agreement that would in any way
diminish, limit or adversely affect any of the Administrative Agent’s rights
under any Note Document or under any applicable law.

11.12 Duties in the Case of Enforcement. In case one of more Events of Default
have occurred and shall be continuing, the Administrative Agent shall, if (a) so
requested (or consented to) by the Required Holders and (b) the Holders have
provided to the Administrative Agent such additional indemnities and assurances
against expenses and liabilities as the Administrative Agent may reasonably
request, proceed to enforce the provisions of any Note Documents authorizing the
sale or other disposition of all or any part of the Collateral (or any other
property which is security for the Obligations) and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of such Collateral (or such other property). The Required Holders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition to the extent permitted under the terms hereof, the Holders
hereby agreeing to indemnify and hold the Administrative Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Administrative Agent need not comply
with any such direction to the extent that the Administrative Agent reasonably
believes the Administrative Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.

ARTICLE XII.

MISCELLANEOUS

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Note Document, and no consent to any departure by the Company
therefrom, shall be effective unless in writing signed by the Required Holders
and the Company and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of the initial Holder;

(b) extend or increase the Commitment of any Holder without the written consent
of such Holder;

(c) (i) postpone any date fixed by Section 2.03(a) or Section 2.03(b) for any
payment of the principal amount or interest due to the Holders (or any of them),
or (ii) except as pursuant to the terms of Section 2.03(b) or change the amount
of any scheduled reduction, in each case without the written consent of each
Holder directly affected thereby;

(d) reduce the principal amount of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Note
Document, without the written consent of each Holder directly affected thereby;
provided, however, that only the consent of the

 

- 63 -



--------------------------------------------------------------------------------

Required Holders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Company to pay interest at the Default Rate;

(e) change Section 2.08 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Holder;

(f) change any provision of this Section or the definition of “Required Holders”
or any other provision hereof specifying the number or percentage of Holders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Holder; or

(g) release all or substantially all of the Collateral securing the Obligations
without the written consent of each Holder;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Holders
required above and the Company, affect the rights or duties of the
Administrative Agent under this Agreement or any other Note Document.

12.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing or by any
telecommunication device capable of creating a written record (including
electronic mail and facsimile transmission). All such written notices shall be
mailed, e-mailed, faxed or delivered to the applicable address or facsimile
number, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company or the Administrative Agent, to the address, the e-mail
address, facsimile number or telephone number specified for such Person on
Schedule 12.02 or to such other address, the e-mail address, facsimile number or
telephone number as shall be designated by such party in a notice to the other
parties; and

(ii) if to any Holder, to the address, the e-mail address, facsimile number or
telephone number specified from time to time by such Holder to the Company and
the Administrative Agent or to such other address, the e-mail address, facsimile
number or telephone number as shall be designated by such party in a notice to
the Company and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) the actual receipt thereof by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; and (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by the
Administrative Agent. In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Note Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on each applicable Note Party,
the Administrative Agent and the Holders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed

 

- 64 -



--------------------------------------------------------------------------------

original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Reliance by the Administrative Agent and the Holders. The Administrative
Agent and the Holders shall be entitled to rely and act upon any notices given
by or on behalf of the Company even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof, so long as, in each
case, such notice is issued by a Responsible Officer of the Company or by a
person reasonably believed in good faith by the Administrative Agent to be a
Responsible Officer of the Company. The Company shall indemnify each
Agent-Related Person and each Holder from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

12.03 No Waiver; Cumulative Remedies. No failure by any Holder or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege, subject to the terms of
applicable Law. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

12.04 Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all reasonable, out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of the Original Note Agreement, this Agreement and the other Note
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Holder for all
reasonable, out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under the Original Note Agreement, this Agreement or the other Note Documents
(including all such reasonable, out-of-pocket costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including obtaining, maintaining, protecting and preserving the Administrative
Agent’s and the Holder’s interest in the Collateral or security interest
therein, foreclosing, retaking, holding, preparing for sale or lease, selling or
otherwise disposing or realizing on the Collateral or in exercising their rights
hereunder or as secured party under the UCC, any other applicable Law or any
Note Document, in each case including all Attorney Costs. The foregoing costs
and expenses shall include all reasonable, out-of-pocket search, filing,
recording, audit and appraisal charges and fees and taxes related thereto, and
other reasonable out-of-pocket expenses incurred by the Administrative Agent and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent or any Holder to the extent permitted to be retained by
the Administrative Agent and reimbursed by the Company hereunder. All amounts
due under this Section 12.04 shall be payable within five Business Days after
written demand therefor to the Company, accompanied by a reasonably detailed
accounting thereof. The agreements in this Section shall survive the termination
of the Commitments and the repayment of all Obligations.

12.05 Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent-Related Person, each Holder and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses,

 

- 65 -



--------------------------------------------------------------------------------

damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Note Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitments, any Loan, or the use or
proposed use of the proceeds therefrom, or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through any website or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Note Document or arising out of its activities in connection herewith or
therewith (whether before or after the Amendment Closing Date). All amounts due
under this Section 12.05 shall be payable within ten Business Days after written
demand therefor to the Company, accompanied by a reasonably detailed calculation
thereof. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Holder, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Obligations.

12.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Holder, or the Administrative
Agent or any Holder exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Holder in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Holder severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

12.07 Successors and Assigns.

(a) Conditions to Assignment by Holders. Except as provided herein, each Holder
may assign all or any portion of its Term Commitment, Revolving Commitment,
Revolving Notes or Term Notes and other rights and obligations to any Eligible
Holder; provided that (i) each of the Administrative Agent and, unless a Default
or an Event of Default shall have occurred and be continuing, the Company shall
have given its prior written consent to such assignment, which consents will not
be unreasonably withheld or delayed, it being understood by the parties hereto
that it shall be reasonable for the Company not to grant its consent to any
proposed assignment to an assignee that the Company reasonably believes may not
be able to fulfill obligations to make Loans hereunder; provided that the
consent of the Company or the Administrative Agent shall not be required in
connection with any assignment by a Holder of all or any portion of its
Commitment, Notes or other rights or obligations to (x) an existing Holder,
(y) an Affiliate of such Holder, or (z) a fund or account managed by such Holder
or an Affiliate of such Holder; and provided, further that if such Holder or
Affiliate is (or would, if it were a Holder, be) a Foreign

 

- 66 -



--------------------------------------------------------------------------------

Holder, such Person has complied with the requirements set forth in
Section 12.15 (as though it were a Holder) prior to such assignment, (ii) each
such assignment shall be in a minimum principal amount of $1,000,000 (or, if
less, the Commitment of such Holder) or such lesser amount consented to by the
Administrative Agent, (iii) the parties to such assignment shall execute and
deliver to the Administrative Agent, for recording in the Register (as
hereinafter defined), an Assignment and Assumption, and (iv) the assignee Holder
shall execute and deliver a membership interest transfer certificate with
respect to the pledge to the Administrative Agent of the Capital Stock of any
CLO Subsidiary or Warehouse Subsidiary. Upon each such recordation, the
assigning Holder agrees to pay to the Administrative Agent a registration fee in
the sum of $3,500. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five (5) Business Days after the execution
thereof, (1) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Holder hereunder, and (2) the assigning Holder shall, to the extent provided in
such Assignment and Assumption and upon payment to the Administrative Agent of
the registration fee referred to in this Section 12.07(a), be released from its
obligations under this Agreement.

(b) Certain Representations and Warranties Limitations; Covenants. By executing
and delivering an Assignment and Assumption, the parties to the assignment
thereunder confirm to and agree with each other and the other parties hereto as
follows:

(i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Holder makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Note Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage,

(ii) the assigning Holder makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company and its
Subsidiaries or any other Person primarily or secondarily liable in respect of
any of the Obligations, or the performance or observance by the Note Parties or
any other Person primarily or secondarily liable in respect of any of the
Obligations of any of its obligations under this Agreement or any of the other
Note Documents or any other instrument or document furnished pursuant hereto or
thereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 5.05 and Section 6.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption;

(iv) such assignee will, independently and without reliance upon the assigning
Holder, the Administrative Agent or any other Holder and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;

(v) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Note Documents as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto;

 

- 67 -



--------------------------------------------------------------------------------

(vi) such assignee agrees that it will perform in accordance with this Agreement
and the other Note Documents all of the obligations that by the terms thereof
are required to be performed by it as a Holder;

(vii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; and

(viii) such assignee acknowledges that it has complied with the provisions of
Section 12.15 to the extent applicable.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Holders, and of the principal
amounts of Term Loans and/or Revolving Loans owing to, each Holder pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Administrative
Agent and the Holders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Holder hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Holder, at any reasonable time
and from time to time upon reasonable prior notice.

(d) New Notes. Upon its receipt of an Assignment and Assumption executed by the
parties to such assignment, the Administrative Agent shall (i) record the
information contained therein in the Register and (ii) give prompt notice
thereof to the Company and the Holders (other than the assigning Holder).
Promptly after the effectiveness of any assignment by any Holder of all or any
portion of such Holder’s Commitment, the Company (at its expense) shall execute
and deliver (x) to the assignee Holder, a Note in the amount of the Commitment
assigned to such assignee Holder and (y) to the assignor Holder, a Note in the
amount, if any, of its remaining Commitment.

(e) Participations. Anything contained herein to the contrary notwithstanding,
any Holder may, from time to time and at any time, sell participations in all or
any portion of such Holder’s rights and obligations under this Agreement
(including all of a portion of its Revolving Commitment or Term Commitments and
the related outstanding principal amount of Revolving Loans or Term Loans owing
to it) to any financial institution that invests in loans; provided that the
terms of any such participation shall not entitle the participant to direct such
Holder as to the manner in which it votes in connection with any amendment,
supplement or other modification of this Agreement or any waiver or consent with
respect to any departure from the terms hereof, in each case unless and to the
extent that the subject matter thereof is one as to which the consent of all
Holders is required in order to approve the same.

(f) Miscellaneous Assignment Provisions. Any assigning Holder shall retain its
rights to be indemnified pursuant to Section 12.05 with respect to any claims or
actions arising prior to the date of such assignment. Anything contained in this
Section 12.07 to the contrary notwithstanding, any Holder may at any time pledge
or assign a security interest in all or any portion of its interest and rights
under this Agreement (including all or any portion of its Notes) to secure
obligations to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. Any foreclosure or similar action by any
Person in respect of such pledge or assignment shall be subject to the other
provisions of this Section 12.07. No such pledge or the enforcement thereof
shall release the pledgor Holder from its obligations hereunder or under any of
the other Note Documents, provide any voting rights hereunder to the pledgee
thereof, or affect any rights or obligations of the Company or the
Administrative Agent hereunder, including any of the provisions of Section 12.08
hereof.

 

- 68 -



--------------------------------------------------------------------------------

(g) Assignment by the Company. The Company shall not assign or transfer any of
its rights or obligations under this Agreement or any of the other Note
Documents without the prior written consent of the Administrative Agent and each
of the Holders.

12.08 Confidentiality. Each of the Administrative Agent and the Holders agrees
(i) to maintain the confidentiality of the Information (as defined below) and
(ii) to use such Information exclusively for the purposes of administering and
enforcing its rights under the Note Documents (the “Confidential Use”), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information, its
Confidential Use and instructed to keep such Information confidential and to use
it only for Confidential Uses), (b) to the extent requested by any regulatory
authority having authority over such Person (including any internal or external
self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Note Document or any action or proceeding relating to this Agreement
or any other Note Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or participant in, or prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or under any other Indebtedness or securities of the Company or its
Affiliates, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Holder
on a nonconfidential basis from a source other than the Company that did not
result from the breach of a confidentiality provision with Company.

For purposes of this Section, “Information” means all information received from
the Company relating to the Company or the Business, other than any such
information that is available to the Administrative Agent or any Holder on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

12.09 Set-off. In addition to any rights and remedies of the Holders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Holder is authorized at any time and from time to time, without prior
notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Holder to or for the credit or
the account of the Company against any and all Obligations owing to such Holder
hereunder or under any other Note Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Holder shall
have made demand under this Agreement or any other Note Document and although
such Obligations may be denominated in a currency different from that of the
applicable deposit or indebtedness. Each Holder agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Holder; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

12.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Note Document, the interest paid or agreed to be paid under the
Note Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Holder shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the unpaid outstanding principal amount
of the Loans or, if it exceeds such unpaid outstanding principal amount,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Holder exceeds the

 

- 69 -



--------------------------------------------------------------------------------

Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

12.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.12 Integration. This Agreement, together with the other Note Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Note Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Holders in any other Note
Document shall not be deemed a conflict with this Agreement. Each Note Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Note Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Holder, regardless of any investigation made by
the Administrative Agent or any Holder or on their behalf and notwithstanding
that the Administrative Agent or any Holder may have had notice or knowledge of
any Default or Event of Default at the time any Loan is made, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

12.14 Severability. If any provision of this Agreement or the other Note
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Note Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.15 Tax Forms.

(a) (i) Each Holder that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Holder”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Holder and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Holder by the Company
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Holder by the Company
pursuant to this Agreement) or, in the case of a Foreign Holder claiming
exemption from U.S. withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” an IRS Form W-8BEN or any
successor thereto (and, if such Foreign Holder delivers an IRS Form W-8, a
certificate representing that such Foreign Holder is not a bank for purposes of
Section 881(c)(3)(A) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Company and is not a
controlled foreign corporation related to Company (within the meaning of
Section 864(d)(4) of the Code)) claiming complete exemption from U.S.
withholding tax. Thereafter and from time to time, each such Foreign Holder
shall (A) promptly submit to the Administrative Agent such additional duly
completed and signed copies of one of such forms (or such

 

- 70 -



--------------------------------------------------------------------------------

successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Company and the Administrative Agent of any available exemption from United
States withholding taxes in respect of all payments to be made to such Foreign
Holder by the Company pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption, and (C) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Holder, and
as may be reasonably necessary to avoid any requirement of applicable Laws that
the Company make any deduction or withholding for taxes from amounts payable to
such Foreign Holder.

(i) Each Foreign Holder, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Holder under any of the Note Documents (for example, in the case of a typical
participation by such Holder), shall deliver to the Administrative Agent on the
date when such Foreign Holder ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Holder as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Holder acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Holder chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Holder is not acting for its own
account with respect to a portion of any such sums payable to such Holder.

(ii) The Company shall not be required to pay any additional amount to any
Foreign Holder under Section 3.01: (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Holder transmits with an IRS Form W-8IMY pursuant to this
Section 12.15(a) or (B) if such Holder shall have failed to satisfy the
foregoing provisions of this Section 12.15(a); provided that if such Holder
shall have satisfied the requirement of this Section 12.15(a) on the date such
Holder became a Holder or ceased to act for its own account with respect to any
payment under any of the Note Documents, nothing in this Section 12.15(a) shall
relieve the Company of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Holder is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Holder or other Person for the
account of which such Holder receives any sums payable under any of the Note
Documents is not subject to withholding.

(iii) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Note
Documents with respect to which the Company is not required to pay additional
amounts under this Section 12.15(a).

(b) Upon the request of the Administrative Agent, each Holder that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Holder fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Holder an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for

 

- 71 -



--------------------------------------------------------------------------------

the account of any Holder, such Holder shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent. The obligation of the Holders under this Section shall survive the
termination of the Commitments, repayment of all other Obligations hereunder and
the resignation of the Administrative Agent.

12.16 Governing Law; Consent to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED TN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) THE PARTIES HERETO HEREBY CONSENT, UNCONDITIONALLY AND IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF NEW
YORK AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT
TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
AGREEMENT, THE OTHER NOTE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN PURSUIT OF A JUDGMENT ON A NOTE
WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE ANY COLLATERAL IS LOCATED TO TAKE
JURISDICTION OF SUCH COLLATERAL. THE COMPANY FURTHER CONSENTS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS OF EACH STATE WHERE ANY COLLATERAL IS LOCATED IN RESPECT OF
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO
SUCH COLLATERAL INCLUDING BUT NOT LIMITED TO FORECLOSURES, AND THE COMPANY
AGREES THAT ADMINISTRATIVE AGENT AND HOLDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE COMPANY OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE ADMINISTRATIVE AGENT OR HOLDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST THE COMPANY’S PROPERTY.
THE COMPANY FURTHER IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT AND THE HOLDERS TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY
JURISDICTION. To the extent that the Company has or may hereafter acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to the Company or the Company’s

 

- 72 -



--------------------------------------------------------------------------------

property, the Company hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.

12.17 Waiver of Right to Trial by Jury and Other Rights. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR CLAIM TO ANY
CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES, SPECIAL DAMAGES
AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF ITS RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING
TO ANY LOAN, ANY NOTE OR ANY PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER.

12.18 Time of the Essence. For all payments to be made and all obligations to be
performed under the Note Documents, time is of the essence.

12.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT BETWEEN THE COMPANY, THE ADMINISTRATIVE AGENT AND THE
HOLDERS AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS BETWEEN ANY PARTIES
HERETO. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THERE ARE NO ORAL
AGREEMENTS BETWEEN THE COMPANY AND ANY OTHER PARTY HERETO. EACH OF THE PARTIES
HERETO UNDERSTANDS AND AGREES THAT ORAL AGREEMENTS AND ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS REPRESENT THE ENTIRE
UNDERSTANDING OF THE ADMINISTRATIVE AGENT, THE HOLDERS AND THE COMPANY WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

12.20 Natixis Facility. Notwithstanding anything to the contrary set forth in
this Agreement, the Security Agreement or any other Note Document, in no event
shall the Company be deemed to have pledged or the Collateral be deemed to
include any Capital Stock of NewStar Short-Term Funding, LLC until such time as
the Company shall have delivered to the Administrative Agent an amendment to the
applicable documentation for the Natixis Facility consenting to the pledge of
such Capital Stock to the Administrative Agent, such amendment to be in form and
substance reasonably satisfactory to the Administrative Agent. The parties
acknowledge and agree that the delivery by the Company to the Administrative
Agent of the amendment referred to in the immediately preceding sentence shall
be deemed to be a condition precedent (in addition to all other conditions
precedent set forth in Section 4.02) to the funding of the initial Loan
hereunder.

[Remainder of Page Intentionally Left Blank]

 

- 73 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NEWSTAR FINANCIAL, INC. By:   /s/ JOHN KIRBY BRAY   Name:   John Kirby Bray  
Title:   Chief Financial Officer

FORTRESS CREDIT CORP.,

as Administrative Agent

By:   /s/ MARC K. FURSTEIN   Name:   Marc K. Furstein   Title:   Chief Operating
Officer

FORTRESS CREDIT OPPORTUNITIES I LP,

as Holder

By: Fortress Credit Opportunities I GP LLC,

its general partner

By:   /s/ MARC K. FURSTEIN   Name:   Marc K. Furstein   Title:   Chief Operating
Officer

FORTRESS CREDIT FUNDING I LP,

as Holder

By: Fortress Credit Funding I GP LLC,

its general partner

By:   /s/ MARC K. FURSTEIN   Name:   Marc K. Furstein   Title:   Chief Operating
Officer

FORTRESS CREDIT FUNDING III LP,

as Holder

By: Fortress Credit Funding III GP LLC,

its general partner

By:   /s/ MARC K. FURSTEIN   Name:   Marc K. Furstein   Title:   Chief Operating
Officer

[SIGNATURE PAGE TO AMENDED AND RESTATED NOTE AGREEMENT]